Exhibit 10.2


Portions herein identified by [ * ] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.


Execution Version




PRODUCT COLLABORATION AND LICENSE AGREEMENT
This PRODUCT COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into
as of September 19, 2017 (the “Effective Date”) by and between EAGLE
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware and having a place of business at 50 Tice Boulevard, Suite
315, Woodcliff Lake, NJ 07677, U.S. (“Eagle”) and SYMBIO PHARMACEUTICALS
LIMITED, a corporation organized and existing under the laws of Japan and having
a place of business at Toranomon 30 Mori Bldg., 3-2-2 Toranomon, Minato-ku,
Tokyo 105-0001, Japan (“SymBio”). Eagle and SymBio are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Eagle has developed a formulation of bendamustine HCl known as Bendeka®
in the U.S. and has obtained regulatory approval of such product in the U.S. and
Eagle owns or controls certain patents, know-how and other intellectual property
rights relating to Licensed Product (as defined below);
WHEREAS, SymBio is a pharmaceutical company and the marketing authorization
holder of bendamustine HCl marketed and sold under the brand name of TREAKISYM®
in Japan, having expertise, experience, skills, infrastructure and appropriately
qualified personnel to develop and commercialize Licensed Product in Japan; and
WHEREAS, SymBio wishes to purchase Licensed Product from Eagle and to acquire an
exclusive license to develop and commercialize Licensed Product in Japan, and
Eagle wishes to supply Licensed Product to SymBio and to grant such exclusive
license, all on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:
Article 1
DEFINITIONS
1.1    “Affiliate” means, with respect to a particular Party, a Person that
controls, is controlled by or is under common control with such Party. For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such Party,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such Party, or by contract or otherwise. For clarity, once a Person ceases to be
an Affiliate of a Party, then, without any further action, such Person shall
cease to have any rights, including license and sublicense rights, under this
Agreement by reason of being an Affiliate of such Party.
1.2    “Ancillary Agreement” means each of the Supply Agreement, the
Pharmacovigilance Agreement and the Quality Agreement.
1.3    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. 78dd-1 et seq., the UK Bribery Act 2010 and any
other applicable laws of any jurisdiction in which either Party (or its
Affiliate that is involved in performance of this Agreement) operates or does
business for the prevention of corruption, bribery, kickbacks, improper
payments, fraud, and terrorism.
1.4    “Business Day” means a day other than Saturday, Sunday or any day that
banks in New York, New York or Tokyo, Japan are required or permitted to be
closed.
1.1    “cGMP” means current good manufacturing practices outlined by the FDA
regulations codified in the U.S. Code of Federal Regulations, the EU/PIC
guidelines (and the corresponding national laws and regulations), the ICH or any
other comparable regulatory criteria or guidelines as applicable, all as amended
from time to time.
1.1    “CMC Information” means Information related to the chemistry,
manufacturing and controls (“CMC”) of Licensed Product, as specified by the FDA,
MHLW and other applicable Regulatory Authorities.
1.2    “COGS” or “Cost of Goods Sold” means (i) in the case of Licensed Product
Manufactured by a Third Party on behalf of Eagle, the amounts actually paid to
such Third Party by Eagle in Dollars for such Manufacture of Licensed Product or
(ii) in the case of Licensed Product Manufactured by Eagle or its Affiliates,
Eagle’s (or its Affiliates’) costs, in Dollars, attributable to Manufacturing,
producing or obtaining supply of Licensed Product (including amounts reasonably
and directly incurred by Eagle or its Affiliate for rejected or failed batches
of Licensed Product) each in accordance with standard pharmaceutical industry
norms and incurred in accordance with U.S. GAAP, which such costs shall include
labor and material costs, quality assurance and control expenses (including
costs of testing and stability monitoring), allocable facilities costs,
including utilities, maintenance, engineering, safety, human resources,
information technology, finance, and plant management (to the extent allocable
to Licensed Product), costs of storage, Manufacturing scale-up and Manufacturing
site qualification (to the extent allocable to Licensed Product Manufactured for
the SymBio Territory in accordance with standard pharmaceutical industry norms
and incurred in accordance with U.S. GAAP) and supply chain management and, each
to the extent applicable to Licensed Product, amounts paid by Eagle or its
Affiliate to any Third Party relating to the Manufacture and supply of Licensed
Product (and ingredients, materials and components therein and thereof),
including freight costs, if any, incurred by Eagle or its Affiliate, reasonable
license fees and other amounts reasonably incurred and paid by Eagle or its
Affiliates, if any, in respect of rights to Third Party intellectual property
solely to the extent (1) such rights are required to Manufacture Licensed
Product (or ingredients, materials or components therein) for the SymBio
Territory and (2) no reasonable alternative to incurring such costs or to
acquiring such rights is available, and in each case any VAT or similar tax due
for amounts paid by Eagle or its Affiliate to a Third Party, each insofar as is
directly related to the Licensed Product and documented in writing. The
foregoing costs will be subject to audit in accordance with Section 8.9.
1.3    “Commercialization,” with a correlative meaning for “Commercialize” and
“Commercializing,” means all activities undertaken before and after obtaining
Regulatory Approvals relating to the pre-launch, launch, promotion, detailing,
medical education and medical liaison activities, marketing, pricing,
reimbursement, sale, and distribution of Licensed Product, including strategic
marketing, sales force detailing, advertising, market and customer support,
Licensed Product commercial distribution, and invoicing and sales activities.
1.4    “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the carrying out of such obligations with a
level of efforts and resources consistent with the customary practices of a
similarly situated company (in the case of SymBio, a similarly situated Japanese
company) in the pharmaceutical industry for the active and diligent development
or commercialization of a similarly situated branded pharmaceutical product as
the Licensed Product at a similar stage of development or commercialization,
taking into account efficacy, safety, patent and regulatory exclusivity,
anticipated or approved labeling, present and future market potential,
competitive market conditions, the profitability of the product in light of
pricing and reimbursement issues, and all other relevant factors (other than
payments owed to Eagle under this Agreement or the existence of an Existing
SymBio Product).
1.5    “Competing Product” means any [ * ], other than [ * ] and [ * ], which
contains [ * ].
1.6    “Confidential Information” of a Party means any and all Information of
such Party that is disclosed to the other Party pursuant to this Agreement or
any Ancillary Agreement or otherwise in connection with any transaction
contemplated hereby or thereby (including information disclosed prior to the
Effective Date pursuant to the Confidentiality Agreement), regardless of whether
such Information is specifically designated as confidential and regardless of
whether such Information is in written, oral, electronic, or other form.
1.7    “Confidentiality Agreement” means the Confidentiality Agreement by and
between the Parties dated July 18, 2017.
1.8    “Control,” with a correlative meaning for “Controlled,” means, with
respect to any material, Information, or intellectual property right, that a
Party, whether directly or indirectly (a) owns or (b) has a license or
sublicense (other than a license granted to such Party under this Agreement) to
such material, Information, or intellectual property right and, in each case,
has the ability to grant to the other Party access, a license, or a sublicense
(as applicable), to the foregoing on the terms and conditions set forth in this
Agreement without violating the terms of any existing agreement or other
arrangement with any Third Party.
1.9    “Cover,” with a correlative meaning for “Covering” and “Covered,” means,
with respect to a particular Licensed Product and a relevant Patent, that the
manufacture (including formulation), use, sale, offer for sale, or importation
of such Licensed Product (or any part thereof) would, but for the licenses
granted hereunder, infringe a Valid Claim of such Patent.
1.10    “Data” means all data related to Licensed Product, including CMC data
and information, non-clinical data, pre-clinical data and clinical data,
generated by or on behalf of a Party or its Affiliates, licensees, sublicensees,
distributors or subcontractors. For clarity, Data does not include any
patentable Inventions.
1.11    “Development,” with a correlative meaning for “Develop” and
“Developing,” means all research and development activities reasonably necessary
for, or requested or required by a Regulatory Authority as a condition or in
support of, obtaining or maintaining Regulatory Approval of a Licensed Product,
including activities related to preclinical and other non-clinical testing,
quality assurance/quality control, clinical trials, toxicology studies,
statistical analysis and report writing, preparation, submission and prosecution
of INDs, development for New Indications and all regulatory affairs relating to
the foregoing.
1.12    “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.
1.13    “Divestiture,” with a correlative meaning for “Divest,” means
divestiture of a Competing Product through an outright sale, assignment or
exclusive license of all material rights in and to such Competing Product to a
Third Party without the right to receive a continuing share of profit, royalty
payment or other future economic interest in such Competing Product.
1.14    “Eagle Inventions” means any Inventions generated by or on behalf of
Eagle, its Affiliates and its sublicensees, including their employees, agents
and contractors.
1.15    “Eagle IP” means, collectively, Eagle Licensed Know-How and Eagle
Licensed Patents.
1.16    “Eagle Licensed Know-How” means all Information (including Eagle
Inventions to the extent not Eagle Patents) that (a) is Controlled by Eagle or
its Affiliates as of the Effective Date or becomes Controlled by Eagle or its
Affiliates during the Term, and (b) is necessary or reasonably useful for the
Development, Manufacture or Commercialization of Licensed Product in the Field
in the SymBio Territory, in each case, with respect to Information Controlled by
Eagle’s Affiliates, subject to Section 16.4.
1.17    “Eagle Licensed Patents” means all Eagle Patents that (a) are pending as
of the Effective Date or are filed during the Term, or (b) are issued as of the
Effective Date or issue during the Term, in each case in the SymBio Territory.
Without limiting the foregoing, Eagle Licensed Patents existing as of the
Effective Date are set forth in Exhibit A.
1.18    “Eagle Patents” means all Patents that (a) are Controlled by Eagle or
its Affiliates as of the Effective Date or become Controlled by Eagle or its
Affiliates during the Term, and (b) claim the composition of matter or
formulation of, or the method of making, using or delivering, Licensed Product
in the Field, in each case, with respect to Patents Controlled by Eagle’s
Affiliates, subject to Section 16.4.
1.19    “Eagle Territory” means the world except for the SymBio Territory.
1.20    “Executive Officer” means, (a) with respect to Eagle, its Chief
Executive Officer or another senior officer of Eagle designated by such Chief
Executive Officer, and (b) with respect to SymBio, its Chief Executive Officer
or another senior officer of SymBio designated by such Chief Executive Officer.
1.21    “Existing SymBio Product” means SymBio’s pharmaceutical products
containing bendamustine HCl as existing as of the Effective Date that are (a)
approved in the SymBio Territory or (b) under development by SymBio, in each
case as listed in Exhibit B. For the purposes of the [ * ] in the definition of
[ * ] shall include [ * ] defined within [ * ].
1.22    “FDA” means the U.S. Food and Drug Administration or any successor
entity.
1.23    “Field” means the treatment of any and all human diseases and
conditions.
1.24    “First Commercial Sale” means, with respect to a particular Licensed
Product, the first bona fide, arm’s length sale of such Licensed Product in the
SymBio Territory by SymBio, its Affiliates or sublicensees to a Third Party
after Regulatory Approval of such Licensed Product has been obtained in the
SymBio Territory. Sales for test marketing, sampling and promotional uses,
clinical trial purposes, or similar use shall not be construed as a First
Commercial Sale.
1.25    “GCP” or “Good Clinical Practices” means current standards, practices
and procedures outlined by the ICH in the guidelines entitled “Guidance for
Industry E6 Good Clinical Practice: Consolidated Guidance,” including related
regulatory requirements imposed by the FDA, and comparable regulatory standards,
practices and procedures promulgated by any Regulatory Authority applicable to
the SymBio Territory, as the same may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.
1.26    “GLP” or “Good Laboratory Practices” means current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by any Regulatory
Authority applicable to the SymBio Territory, as the same may be updated from
time to time, including applicable quality guidelines promulgated under the ICH.
1.27    “Governmental Authority” means any multinational, national, federal,
state, local, municipal, provincial or other governmental authority of any
nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).
1.28    “Government Official” means: (a) an official (elected, appointed, or
career) or employee of any Governmental Authority, or any department, agency, or
instrumentality thereof (including commercial entities owned or controlled,
directly or indirectly, by a Governmental Authority); (b) an officer or employee
of a government-owned or controlled enterprise, company, or organization (e.g.,
a healthcare professional practicing at a government-owned or controlled
hospital or clinic); (c) an officer or employee of a public international
organization (e.g., UN, World Bank, EU, WTO, NATO); (d) an individual acting for
or representing a government or any of the organizations referred to above, even
if he/she is not an employee of such government or organization; (e) an
individual who is considered to be a government official under applicable local
law; (f) a candidate for political office; or (g) an official of a political
party.
1.29    “ICH” means International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.
1.30    “IND” means an Investigational New Drug application filed with the FDA,
or an equivalent filing outside of the U.S.
1.31    “Indication” means a separately defined, well-categorized class of human
disease or condition for which a separate MAA (including any extensions or
supplements) may be filed with a Regulatory Authority.
1.32    “Information” means any data (including Data), results, technology,
business, financial, technical, scientific, trade, research, Manufacturing,
marketing, product, supplier and other information of any type whatsoever, in
any tangible or intangible form, including know-how, trade secrets, practices,
techniques, methods, processes, inventions, developments, specifications,
formulae, software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC Information,
stability data and other study data and procedures.
1.33    “Inventions” means any inventions or discoveries, including Information,
processes, methods, assays, designs, protocols, and formulas, and improvements
or modifications thereof, patentable or otherwise, that are generated,
developed, conceived or reduced to practice by or on behalf of a Party or its
Affiliates, licensees or sublicensees in respect of Licensed Product pursuant to
activities conducted under this Agreement, in each case including all rights,
title and interest in and to the intellectual property rights therein and
thereto; provided, however, that Inventions shall exclude Data.
1.34    “Japan GAAP” means the generally accepted accounting principles as
applied to Japan.
1.35    “JNDA” means a Japanese new drug application, or an amendment thereof
filed with the MHLW through PMDA under Article 14 of the Pharmaceuticals and
Medical Devices Act of Japan (Law No. 145 of 1960, as amended).
1.36    “JPY” means Japanese Yen, the official currency of Japan, and “¥” shall
be interpreted accordingly.
1.1    “Knowledge” means, when used in respect of Eagle, the actual knowledge of
any Eagle officer, director, employee or representative in each case with direct
responsibilities for intellectual property matters, such individual having
conducted reasonable investigation or inquiry with other such Eagle officers,
directors, employees and representatives including outside counsel.
1.2    “Laws” means all laws, statutes, rules, regulations, ordinances,
administrative codes, guidances, judgments, decrees, directives, orders and
other pronouncements having the effect of law of any federal, national,
multinational, regional, state, provincial, county, city or other political
subdivision, or court, arbitrator or governmental agency or authority (including
Regulatory Authorities) having jurisdiction over or related to the subject
matter in question.
1.3    “Licensed Product” means (a) the RTD Product, (b) the RI Product and (c)
any New Formulation that the Parties agree SymBio will Develop for
Commercialization in the SymBio Territory pursuant to this Agreement.
1.4    “Manufacture,” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing of a pharmaceutical product, or any
ingredient thereof, including, but not limited, to test method development and
stability testing, characterization, formulation, process development,
manufacturing for use in non-clinical or clinical studies, manufacturing
scale-up, quality assurance/quality control development, quality control testing
(including in-process release and stability testing), packaging, release of
product or any component or ingredient thereof, quality assurance activities
related to manufacturing and release of product, and regulatory activities
related to all of the foregoing.
1.5    “Marketing Authorization” means the approval (Shounin), certification
(Ninshou) or registration (Todokede) necessary for marketing medical products or
medical devices in the SymBio Territory under the Pharmaceuticals and Medical
Devices Act of Japan (Law No. 145 of 1960, as amended).
1.6    “Marketing Authorization Application” or “MAA” means a JNDA or any other
application to the appropriate Regulatory Authority for Marketing Authorization
or other approval to market Licensed Product, but excluding NHI Price Approval
or other pricing or reimbursement approval.
1.7    “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency or subagency (such as the PMDA) thereto.
1.8    “Net Sales” means the gross amounts billed or invoiced by SymBio, its
Affiliates and their respective sublicensees for sales of Licensed Product to
Third Parties, less the following deductions, to the extent reasonable and
customary, provided to such Third Parties and actually allowed and taken with
respect to such sales:
(a)    trade, cash and quantity discounts;
(b)    price reductions, rebates and administrative fees (including those paid
or credited to pharmacy benefit managers, Governmental Authorities or
otherwise);
(c)    sales, use, excise, value-added or similar taxes, customs duties and
other governmental fees, charges and surcharges imposed on the sale of Licensed
Product, and deductions imposed by Regulatory Authorities or other Governmental
Entities specific to the Licensed Product and allocated accordingly;
(a)    fees for services provided by Third Party wholesalers and warehousing
chains related to the distribution of Licensed Product, freight, postage and
duties, paid for and separately identified on the invoice or other documentation
maintained in the ordinary course of business and consistently applied by
SymBio;
(b)    amounts repaid or credited by reason of rejections, defects, recalls or
returns; and
(c)    amounts paid or credited for wholesaler chargebacks.
Notwithstanding the foregoing, amounts received or invoiced by SymBio, its
Affiliates, or their sublicensees for the sale of Licensed Product among SymBio,
its Affiliates or their respective sublicensees shall not be included in the
computation of Net Sales unless the purchasing entity is the end-user. For
purposes of determining Net Sales, Licensed Product shall be deemed to be sold
when billed or invoiced. Net Sales shall be accounted for in accordance with
standard SymBio practices for operation by SymBio, its Affiliates or
sublicensees, as practiced in the SymBio Territory, but in any event in
accordance with Japan GAAP, consistently applied. For clarity, a particular item
may only be deducted once in the calculation of Net Sales.
With respect to any transfer of Licensed Product in the SymBio Territory for any
substantive consideration other than monetary consideration on arm’s length
terms, for purposes of calculating the Net Sales under this Agreement, such
Licensed Product shall be deemed to be sold exclusively for money at the average
Net Sales price charged to Third Parties for cash sales in the SymBio Territory
during the applicable reporting period (or if there were only de minimis cash
sales in the SymBio Territory, at the fair market value as determined by
comparable markets).
SymBio, its Affiliates, and their respective sublicensees shall sell the
Licensed Product as a standalone product and shall not sell the Licensed Product
as a part of a bundle with other products or offer packaged arrangements to
customers that include the Licensed Product, except with Eagle’s prior written
consent.
Notwithstanding the foregoing, in the event a Licensed Product is sold in the
SymBio Territory by SymBio, its Affiliates, or their sublicensees as a product
containing bendamustine HCl and at least one additional active ingredient (a
“Combination Product”), Net Sales shall be calculated by multiplying the Net
Sales of the Combination Product by the fraction A/(A+B), where A is the average
sales price of the Licensed Product if sold separately in finished form in the
SymBio Territory and B is the average sales price of the other product(s)
included in the Combination Product if sold separately in finished form in the
SymBio Territory. If no such separate sales are made by SymBio, its Affiliates,
or their sublicensees in the SymBio Territory, Net Sales of the Combination
Product shall be calculated in a manner to be negotiated and agreed upon by the
Parties, reasonably and in good faith, prior to any sale of such Combination
Product, which shall be based upon the relative values of the Licensed Product
and other product(s) of such Combination Product.
1.1    “New Formulation” means any pharmaceutical product containing
bendamustine HCl (alone or with other active ingredients) that is an
improvement, enhancement, upgrade or modification to one or both of the RTD
Product or the RI Product, in any presentation, dosage form or strength, form of
administration, formulation or dosing regimen; provided, however, such dosage
form, strength, form of administration, or regimen requires a separate
Regulatory Approval.
1.2    “New Indication” means any Indication other than (a) the treatment of
patients with indolent B-cell non-Hodgkin lymphoma (“NHL”), (b) the treatment of
patients with chronic lymphocytic leukemia (“CLL”), and (c) the treatment of
patients with MCL.
1.3    “NHI” means the Japanese national health insurance system, or its
successor system.
1.4    “NHI Price” means, with respect to a particular Licensed Product in the
SymBio Territory, the reimbursement price of such Licensed Product for purposes
of the NHI.
1.5    “NHI Price Approval” means, with respect to a particular Licensed Product
in the SymBio Territory, approval of the NHI Price of such Licensed Product by
the Central Social Insurance Medical Council (“Chuikyo”) of the MHLW.
1.6    “Packaging,” with a correlative meaning for “Package” and “Packaged,”
means placing Semi-Finished Product into secondary packaging, labeling such
secondary packaging for use or sale in the SymBio Territory, and conducting
related activities necessary to prepare finished, packaged Licensed Product for
use in Development activities for the SymBio Territory or for commercial sale in
the SymBio Territory.
1.7    “Patents” means (a) pending patent applications, issued patents, utility
models and designs, (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing,
and (c) extension, renewal or restoration of any of the foregoing by existing or
future extension, renewal or restoration mechanisms, including supplementary
protection certificate or the equivalent thereof.
1.8    “Person” means an individual, corporation, partnership, limited liability
company, limited partnership, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, “group” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, sole proprietorship,
unincorporated organization, Governmental Authority or any other form of entity
not specifically listed herein.
1.9    “PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency or
any successor entity.
1.10    “Regulatory Approval” means, with respect to a Licensed Product, all
approvals necessary for the commercial sale of such Licensed Product in the
Field in a given country or regulatory jurisdiction, including NHI Price
Approval in the SymBio Territory.
1.11    “Regulatory Authority” means, in a particular country or jurisdiction,
any applicable Governmental Authority involved in granting Regulatory Approval
in such country or jurisdiction.
1.12    “Regulatory Exclusivity” means, with respect to a particular Licensed
Product, exclusive marketing rights conferred by a Regulatory Authority in the
SymBio Territory with respect to such Licensed Product, excluding any Patent
right.
1.13    “Regulatory Materials” means regulatory applications (including MAAs and
applications for NHI Price Approval), submissions, notifications,
communications, correspondence, registrations, Regulatory Approvals or other
filings or documents made to or received from a Regulatory Authority in order to
Develop, Manufacture, market, sell or otherwise Commercialize Licensed Product
in a particular country or jurisdiction.
1.14    “RI Product” means Eagle’s rapid infusion (infused in 10 minutes)
injection product containing bendamustine HCl in the form described in Exhibit
C.
1.15    “Royalty Term” means, with respect to a particular Licensed Product, the
period of time commencing on the First Commercial Sale of such Licensed Product
in the SymBio Territory and ending on the later of (a) the date of expiration of
the last-to-expire Valid Claim of the Eagle Licensed Patents and the SymBio
Collaboration Patents (unless Section 8.2(c) below applies) Covering such
Licensed Product, or the formulation, Manufacture, use or delivery of such
Licensed Product, in each case in the SymBio Territory and (b) the date of
expiration of Regulatory Exclusivity for such Licensed Product in the SymBio
Territory.
1.16    “RTD Product” means Eagle’s ready-to-dilute injection product (infused
in 60 minutes) containing bendamustine HCl in the form described in Exhibit D.
1.17    “Semi-Finished Product” means Licensed Product in primary packaging
ready for shipment to a facility to enable Packaging.
1.18    “Specifications” means all applicable specifications for Licensed
Product as approved by the applicable Regulatory Authority in the SymBio
Territory for such Licensed Product.
1.19    “SymBio Inventions” means any Inventions generated by or on behalf of
SymBio, its Affiliates and its sublicensees, including their employees, agents
and contractors.
1.20    “SymBio Territory” means Japan.
1.21    “Third Party” means any Person other than Eagle or SymBio or an
Affiliate of either of them.
1.22    “U.S.” means the United States of America, including all possessions and
territories thereof.
1.23    “U.S. GAAP” means the generally accepted accounting principles as
applied to the U.S.
1.24    “Valid Claim” means either: (a) a claim of an issued and unexpired
patent included within the Eagle Licensed Patents or the SymBio Collaboration
Patents, which has not been dedicated to the public, permanently revoked or
declared unenforceable or invalid by an unreversed and unappealable or
unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction (including a patent office, where applicable), and that
has not been disclaimed or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise; or (b) a claim of a pending patent application
Covering the Licensed Product filed in good faith included within the Eagle
Licensed Patents or the SymBio Collaboration Patents, which patent application
has not been pending in the SymBio Territory for a period of more than five (5)
years from the date of first priority and has not been abandoned or finally
disallowed without the possibility of appeal or refiling.
1.25    Additional Definitions: The following table identifies the location of
definitions set forth in various Sections of the Agreement:
Defined Terms
Section
Acquiror
16.4
Agreement
Preamble
Alliance Manager
3.1
Alternative Trademark
9.6
Assigned Inventions
9.1
Claims
11.1
CLL
1.50
Combination Product
1.48
Committee
3.2(b)
Commercialization Plan
6.2(a)
Development Plan
4.2
Dispute
14.1
Eagle
Preamble
Eagle Indemnitees
11.2
Eagle Licensee
2.2
Effective Date
Preamble
Enforcing Party
9.3(c)
Existing SymBio Trademark
9.6
Force Majeure
16.2
ICC
14.2
ICC Rules
14.2
Indemnified Party
11.3
Indemnifying Party
11.3
Infringement
9.3(a)
Joint Steering Committee or JSC
3.2(a)
Licensed SymBio Inventions
9.1(c)
Losses
11.1
MCL
1.26
NHL
1.50
Party
Preamble
Pharmacovigilance Agreement
5.8
Quality Agreement
7.6
Remedial Action
5.9
Remedial Action Plan
5.9
Representatives
10.3(d)
Required Additional Study
4.3
Subcommittee
3.2(b)
Supply Agreement
7.2
Supply Price
7.4
SymBio
Preamble
SymBio Collaboration Patents
9.2(b)
SymBio Indemnitees
11.1
SymBio Housemarks
9.6
SymBio Sublicense Agreement
2.1(c)
Term
13.1
Third Party IP Action
9.4
VAT
8.10(c)



1.26    Interpretation. Whenever used in this Agreement: (i) the words
“include,” “includes” or “including” shall be construed as incorporating also
the phrase “but not limited to” or “without limitation” and shall mean including
without limiting the generality of any description preceding or following such
words; (ii) the word “day” or “year” or “quarter” shall mean a calendar day or
calendar year or calendar quarter, respectively, unless otherwise specified;
(iii) the words “hereof,” “herein,” “hereby” and derivative or similar words
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear; (iv) words denoting the singular shall include the
plural and vice versa and words denoting any gender shall include all genders;
(v) the word “or” has the inclusive meaning represented by the phrase “and/or;”
unless the context otherwise requires and (vi) the Exhibits to this Agreement
form part of the operative provisions of this Agreement and references to this
Agreement shall include references to the Exhibits. The headings contained in
this Agreement preceding the text of the sections, subsections and paragraphs
hereof are inserted solely for convenience and ease of reference only and shall
not constitute any part of this Agreement, or have any effect on its
interpretation or construction. The Parties and their counsel have cooperated in
the drafting and preparation of this Agreement, and provisions in this
Agreement, and ambiguities herein, if any, therefore shall not be construed
against any Party by virtue of its role as the drafter thereof.
ARTICLE 2    
LICENSE
2.1    License to SymBio.
(a)    License Grant. Subject to the terms and conditions of this Agreement,
Eagle hereby grants SymBio an exclusive (even as to Eagle except as provided in
Section 2.1(b)) license, with the right to sublicense as provided in Section
2.1(c), under the Eagle IP to Develop Licensed Product in accordance with the
Development Plan (including making applications and submissions to Regulatory
Authorities in the SymBio Territory), Manufacture (subject to Section 2.3(a)),
Package, and Commercialize Licensed Product, in each case in the Field solely
for and in the SymBio Territory.
(b)    Eagle Retained Rights. Notwithstanding the exclusive rights granted to
SymBio in Section 2.1(a), Eagle and its Affiliates retain the following: (i) the
right to practice the Eagle IP in order to perform, or have performed by a Third
Party, Eagle’s obligations under this Agreement or any Ancillary Agreement; and
(ii) the right to Manufacture or have Manufactured Licensed Product anywhere in
the world for sale and use in the Eagle Territory or for sale to SymBio pursuant
to the Supply Agreement.
(c)    Sublicense Rights. SymBio shall have the right to grant sublicenses of
the license granted in Section 2.1(a) to (i) an Affiliate (so long as such
entity remains an Affiliate) and (ii) a Third Party only with Eagle’s express
prior written consent (not to be unreasonably withheld or delayed). SymBio shall
provide notice of any sublicense granted to any Affiliate promptly after such
grant, and copies of any draft sublicense agreement for any Third Party
sublicense for review and approval together with any other supporting
documentation directly related to the proposed sublicensee. Within thirty (30)
days after granting a permitted sublicense hereunder, SymBio shall notify Eagle
of the grant of such sublicense and provide Eagle with a true and complete copy
of the sublicense agreement (each, a “SymBio Sublicense Agreement”).
Notwithstanding the foregoing, SymBio shall be entitled to omit or redact from
the draft sublicense agreement, final sublicense agreement and supporting
documentation, financial or other terms that SymBio does not need to confirm
compliance with this Agreement. Each SymBio Sublicense Agreement shall be
consistent with the terms and conditions of this Agreement, and SymBio shall be
solely responsible for all of its sublicensees’ activities and for any and all
failures by its sublicensees to comply with the terms, including financial
terms, of this Agreement. Without limiting the foregoing, each SymBio Sublicense
Agreement shall include the following additional terms and conditions: (i) the
sublicensee shall be bound by non-use and non-disclosure obligations no less
stringent than those set forth in Article 12 of this Agreement; (ii) the
sublicensee shall not have any right to grant further sublicenses to the Eagle
IP although the sublicensee shall have the right to engage subcontractors in
accordance with this Agreement to perform its obligations to SymBio; (iii) the
sublicensee shall not have any right to enforce any Eagle Licensed Patents; (iv)
the sublicensee shall not have the right to submit, own or control any
Regulatory Materials for the Licensed Product; and (v) if this Agreement
terminates, Eagle shall have the option, at its sole discretion, to (A) assume
SymBio’s rights and obligations under the SymBio Sublicense Agreement, or (B)
terminate the SymBio Sublicense Agreement in its entirety without any penalty or
other obligation to the sublicensee.
2.2    Eagle Licensee. Eagle has entered into and has the right, in its sole
discretion, to enter into one or more agreements with Third Parties granting
such Third Parties the right to Develop, Manufacture or Commercialize Licensed
Product in one or more countries in the Eagle Territory (each such Third Party,
an “Eagle Licensee”), and Eagle shall have the right (but not the obligation) to
exercise any or all of its rights or fulfill any or all of its obligations under
this Agreement through Eagle Licensee(s). To the extent Eagle delegates any of
its obligations under this Agreement to an Eagle Licensee, Eagle shall remain
responsible for such delegated activities and for any and all failures by such
Eagle Licensee to comply with the terms of this Agreement applicable to such
delegated activities. SymBio shall cooperate with Eagle Licensee(s) to the
extent that SymBio has the obligation under this Agreement to cooperate with
Eagle. Eagle shall have the right to disclose to [ * ] all information regarding
Licensed Product, including all Regulatory Materials, disclosed by SymBio to
Eagle under this Agreement, for use by Eagle Licensee(s) in their Development,
Manufacture and Commercialization of Licensed Product in the Eagle Territory,
provided, however, that to the extent any such information disclosed by Eagle to
Eagle Licensee(s) is SymBio’s Confidential Information, such Eagle Licensee(s)
that receive such information shall be bound by non-use and non-disclosure
obligations no less stringent than those set forth in Article 12 of this
Agreement.
2.3    Covenants.
(a)    Negative Covenant. SymBio covenants that it shall not knowingly use or
practice any Eagle IP outside the scope of the license granted to it under
Section 2.1(a) nor permit any of its Affiliates or sublicensees to do so. SymBio
covenants that it shall not Manufacture the Licensed Product (other than
Packaging under Section 7.3) prior to the date that is [ * ] months following
First Commercial Sale of any Licensed Product in the SymBio Territory.
(b)    Exclusivity Covenant. During the Term, SymBio and its Affiliates shall
not directly or indirectly Develop, Manufacture, or Commercialize any Competing
Product in the SymBio Territory, nor collaborate with, enable or otherwise
authorize, license, grant or transfer any right to any Third Party to do any of
the foregoing. Notwithstanding the foregoing, if SymBio or any of its Affiliates
(i) merges or consolidates with, or acquires, a Third Party that is developing,
marketing, promoting or selling a Competing Product in the SymBio Territory or
(ii) acquires assets that include the business of developing, marketing,
promoting or selling a Competing Product in the SymBio Territory, then within [
* ] days from the closing date of such transaction, SymBio shall do one of the
following:
(i)    provide notice to Eagle that SymBio or its Affiliate (as applicable) is
planning to terminate all such development, manufacturing, marketing, sales and
other commercialization activities for such Competing Product in the SymBio
Territory, and as soon as reasonably practicable thereafter (giving due
consideration to ethical concerns and requirements under applicable Law), but in
any event no later than [ * ] months (or other period required by applicable
Law) after the closing date of such transaction, SymBio or its Affiliate (as
applicable) shall permanently terminate all such activities in the SymBio
Territory; or
(ii)    provide notice to Eagle that SymBio or its Affiliate (as applicable) is
planning to Divest such Competing Product, and within [ * ] months from the
closing date of such transaction, SymBio or its Affiliate (as applicable) shall
complete the Divestiture of such Competing Product in the SymBio Territory.
2.4    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party or its Affiliates.
ARTICLE 3    
GOVERNANCE
3.1    Alliance Managers. Within thirty (30) days after the Effective Date, each
Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development and commercialization issues, to act
as its alliance manager under this Agreement (the “Alliance Manager”). The
Alliance Managers shall serve as the primary contact points between the Parties
for the purpose of providing each Party with information on the progress and
results of SymBio’s Development and Commercialization of Licensed Product in the
Field in the SymBio Territory. The Alliance Managers shall also be primarily
responsible for facilitating the flow of information and otherwise promoting
communication, coordination and collaboration between the Parties with respect
to Licensed Product. Each Party may replace its Alliance Manager with a new
representative having the appropriate qualifications at any time upon written
notice to the other Party.
3.2    Joint Committees.
(a)    JSC Formation and Role. Within thirty (30) days after the Effective Date,
the Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”) for the overall coordination and oversight of the Parties’
activities under this Agreement. The role of the JSC shall be to:
(i)    review, discuss and coordinate the overall strategy for the Development
and Commercialization of Licensed Products in the SymBio Territory, including
related regulatory activities;
(ii)    review, discuss and approve any proposed amendments or revisions to the
Development Plan;
(iii)    oversee the implementation of the Development Plan and monitor
activities and progress under the Development Plan;
(iv)    discuss whether, and the terms on which to, Develop, Manufacture or
Commercialize a Licensed Product for any New Indication or any New Formulation
of a Licensed Product, in each case, for the SymBio Territory;
(v)    review, discuss and approve the Commercialization Plan and any proposed
amendments or revisions thereto;
(vi)    review and discuss the Commercialization of Licensed Product in the
SymBio Territory;
(i)    review and discuss the Development, Manufacture and Commercialization of
the Licensed Product in the Eagle Territory to the extent such activities may be
relevant to SymBio’s activities under this Agreement, subject to any
confidentiality obligations to Third Parties;
(ii)    oversee the activities of any Subcommittees and attempt to resolve
issues presented to it by and disputes within the Subcommittees; and
(iii)    perform such other functions as appropriate to further the purposes of
this Agreement, as expressly set forth in this Agreement or as determined by the
Parties in writing.
(b)    Subcommittees. From time to time, the JSC may establish joint
subcommittees to oversee particular projects or activities as it deems necessary
or advisable (each such subcommittee, a “Subcommittee”, and together with the
JSC, the “Committees”). Each Subcommittee shall be constituted and shall operate
as the JSC determines. Each Subcommittee and its activities shall be subject to
the oversight, review or approval (if required) of, and shall report to, the
JSC. The authority of a Subcommittee shall not exceed that specified for the JSC
in Section 3.2(a).
(c)    Members. Each Committee shall be comprised of an equal number of
representatives from each Party. Each Party’s representatives shall be officers
or employees of such Party or its Affiliate having sufficient seniority within
the applicable Party to make decisions arising within the scope of the
applicable Committee’s responsibilities. Each Party shall initially appoint
three (3) representatives to the JSC. Each Committee may change its size from
time to time by approval of both Parties’ representatives on such Committee, and
each Party may replace its representatives at any time upon written notice to
the other Party. Each Party shall appoint one (1) of its representatives on each
Committee to act as the co-chairperson of such Committee. The role of the
co-chairpersons shall be to preside at the Committee meetings, but the
co-chairpersons shall have no additional powers or rights beyond those held by
other Committee representatives. Unless otherwise agreed by the Parties, the
Alliance Managers from both Parties shall be non-voting members of the JSC and
other Committees that are formed pursuant to this Agreement.
(d)    Meetings. The JSC shall hold meetings at least (3) three times each
calendar year during the Term for so long as the JSC exists, unless the Parties
mutually agree to a different frequency for such meetings. The Subcommittees
shall meet at such times as are agreed by the Parties. Either Party may also
call a special meeting of any Committee in the event such Party reasonably
believes that a significant matter must be addressed prior to the next regularly
scheduled meeting and, reasonably in advance of such special meeting, such Party
shall provide the applicable Committee with materials adequate to enable an
informed discussion. Reasonably in advance of each Committee meeting, the
Alliance Managers (or their designees), on an alternating basis, shall prepare
and circulate an agenda for such meeting; provided, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting. Each Committee may meet in person, by
videoconference or by teleconference. No action taken at a Committee meeting
shall be effective unless at least one (1) representative of each Party is
present or participating in such meeting. The Alliance Managers (or their
designees), on an alternating basis, shall be responsible for preparing
reasonably detailed written minutes of each Committee meeting and shall send
draft meeting minutes to each representative of the applicable Committee for
review. The Parties shall agree on meeting minutes promptly, but in any event no
later than twenty (20) days following receipt thereof; provided that, if the
Parties cannot agree as to the content of the meeting minutes by such timeframe,
such minutes shall be finalized to reflect any areas of disagreement. Each Party
may invite, in addition to its Committee representatives, any number of
employees (including employees of Affiliates) and, with the prior written
consent of the other Party, not to be unreasonably withheld, any number of Third
Parties, to attend Committee meetings as non-voting participants, provided that,
prior to attending such meetings, such Third Party participants shall be bound
by written obligations of confidentiality and non-use consistent with those
contained in this Agreement.
3.3    Decision-Making. Each Committee shall strive to seek consensus in its
actions and decision-making process, and all decisions by the Committees shall
be made by unanimous agreement, with each Party’s representatives having
collectively one (1) vote in all decisions. If the Parties’ representatives on a
Subcommittee, after reasonable discussion and good faith consideration of each
Party’s opinions, cannot reach agreement on a matter within the Subcommittee’s
responsibilities after endeavoring to do so for seven (7) days, then such
disagreement shall be referred to the JSC for resolution. If the Parties’
representatives on the JSC, after reasonable discussion and good faith
consideration of each Party’s opinions, cannot reach agreement on a matter
within the JSC’s responsibilities or on any matter that is referred to the JSC
by a Subcommittee within fifteen (15) days after the JSC has met and attempted
to agree on such matter (or such other period as the Parties may agree upon in
writing), then such disagreement shall be referred to the Executive Officers for
resolution. Any final decision that the Executive Officers mutually agree to in
writing shall be conclusive and binding on the Parties. If the Executive
Officers cannot reach agreement on a matter within thirty (30) days after such
matter has been referred to them by the JSC (or such other period as the
Executive Officers may agree upon in writing), then SymBio shall have the
tie-breaking vote, and the decision of SymBio’s Executive Officer shall be final
and binding on the Parties, with respect to any Development matter, Regulatory
Approval matter, or Commercialization Matter, in each case in the SymBio
Territory, except that (a) Eagle shall have the tie-breaking vote, and the
decision of Eagle’s Executive Officer shall be final and binding on the Parties,
with respect to any matter that may have an adverse impact on (i) the global
safety profile of the Licensed Product or (ii) the procurement or maintenance of
any Regulatory Approval in the Eagle Territory, and (b) the decision whether and
the terms on which to Develop Licensed Product in the SymBio Territory for any
New Indication or any New Formulation shall be subject to the mutual agreement
of both Parties. For clarity, SymBio shall not have the right to Develop,
Manufacture or Commercialize any New Indication or New Formulation without the
consent of Eagle.
3.4    Limitation of Committee Authority. Notwithstanding the foregoing, neither
a Committee nor the Party with final decision-making authority as set forth in
Section 3.3 shall have the authority to: (a) modify or amend the terms and
conditions of this Agreement; (b) waive or determine either Party’s compliance
with this Agreement; (c) decide any issue in a manner that would conflict with
the express terms and conditions of this Agreement; or (d) obligate either Party
to violate Applicable Laws or incur any material liabilities or payment
obligations.
3.5    Discontinuation of Committees. The activities to be performed by each
Committee shall solely relate to governance under this Agreement, and are not
intended to be or involve the delivery of services. Each Committee shall
continue to exist until the Parties mutually agreeing to disband such Committee,
but in any event each Committee shall be automatically disbanded effective upon
the expiration or termination of this Agreement. Once a Committee is disbanded,
such Committee shall have no further obligations under this Agreement and,
thereafter, each Party shall designate a contact person for the exchange of
information relevant to such Committee under this Agreement and the decisions of
such Committee shall be decisions as between the Parties (but, with final
decision-making authority to continue to be in accordance with Section 3.3),
subject to the other terms and conditions of this Agreement.
ARTICLE 4    
DEVELOPMENT
4.1    General. Subject to the terms and conditions of this Agreement (including
Section 4.4), as between the Parties, SymBio shall be responsible for the
Development of Licensed Products in the Field in the SymBio Territory (including
for the [ * ] in accordance with [ * ], at its own cost and expense (except as
set forth in Section 4.3), including all non-clinical and clinical studies and
collection of all CMC Information necessary to obtain Regulatory Approval for
each Licensed Product in the SymBio Territory. SymBio shall conduct Development
of Licensed Products in the SymBio Territory and shall not conduct any
Development of Licensed Products in the Eagle Territory except with the prior
written consent of Eagle.
4.2    Development Plan. All Development of Licensed Products for the SymBio
Territory shall be conducted pursuant to a comprehensive written development
plan that sets forth the [ * ] of all [ * ] to be conducted by or on behalf of [
* ] in the SymBio Territory (the “Development Plan”). As of the Effective Date,
the Parties have agreed on the initial Development Plan, which shall be in
outline form and is attached hereto as Exhibit E. From time to time (at least on
an annual basis and at any time the Parties mutually agree to the Development of
a New Formulation or the Development for a New Indication), SymBio shall prepare
amendments and updates, as appropriate, to the then-current Development Plan,
and shall submit such amendments and updates to the JSC for review and approval
pursuant to Section 3.3. Once so approved, each amended Development Plan shall
become effective and shall supersede the previous Development Plan as of the
date of such approval.
4.3    RTD Product. If SymBio is required by the PMDA, as a condition to
obtaining Regulatory Approval of the RTD Product in the SymBio Territory, to
conduct a clinical study of Japanese patients using the RTD Product (the
“Required Additional Study”), SymBio shall prepare an amendment to the
Development Plan, including a budget for the out-of-pocket costs to conduct the
Required Additional Study, for review and approval by the JSC pursuant to
Section 3.3. Eagle shall bear fifty percent (50%) of the out-of-pocket costs
incurred by SymBio in the conduct of the Required Additional Study in accordance
with the budget set forth in the approved Development Plan, up to, but not
exceeding, [ * ]. SymBio shall initially bear 100% of the costs of the Required
Additional Study and SymBio shall recoup Eagle’s 50% share of the out-of-pocket
costs of the Required Additional Study in accordance with Section 8.4.
4.4    Development Diligence. SymBio shall use Commercially Reasonable Efforts
to Develop and obtain Regulatory Approval of the RTD Product and the RI Product
in the SymBio Territory. Without limiting the foregoing, SymBio also shall (i)
use Commercially Reasonable Efforts to perform the activities specified in the
Development Plan (as the same may be amended pursuant to Section 4.2) in
accordance with the timelines specified therein, and in compliance with all
applicable Laws and (ii) file the JNDA for the RTD Product or the JNDA for the
RI Product in the SymBio Territory no later than [ * ]; provided, however, if
SymBio is prevented from meeting the foregoing filing deadline due to (a) Force
Majeure or requirements of a Regulatory Authority, and provided that SymBio
gives written notice to Eagle at the time SymBio becomes aware that such Force
Majeure or Regulatory Authority requirement is likely to or will prevent SymBio
from meeting such filing deadline, or (b) a failure by Eagle to comply with its
obligations under this Agreement or the Supply Agreement, then such filing
deadline shall be extended for the amount of time SymBio is so prevented from
meeting such filing deadline. In addition, Eagle shall consider and discuss in
good faith any reasonable extensions to the filing requirements set forth herein
that are reasonably proposed by SymBio, provided that SymBio is materially in
compliance with the first sentence of this Section 4.4.
4.5    Development Records. SymBio shall, and shall ensure that its Affiliates
and sublicensees shall, maintain complete, current and accurate records of all
material activities conducted pursuant to the Development Plan, and all material
Data and other Information resulting from such activities. Such records shall
fully and properly reflect all work done and results achieved in the performance
of the Development activities in good scientific manner appropriate for
regulatory and patent purposes. Without limiting the foregoing, SymBio shall
document all non-clinical studies and clinical studies in formal written study
records according to applicable Laws, including applicable national and
international guidelines such as ICH, GCP and GLP. Eagle shall have the right to
review and copy all records maintained by SymBio, its Affiliates and
sublicensees under this Section 4.5 at reasonable times, and to obtain access to
the originals of such records to the extent necessary or useful for regulatory
or Patent purposes.
4.6    Development Reports. SymBio shall keep Eagle reasonably informed, through
meetings of the JSC or any applicable Subcommittee, as to the progress and
results of its and its Affiliates’ and sublicensees’ work under the Development
Plan. Without limiting the foregoing, at each regularly scheduled JSC meeting,
SymBio shall provide Eagle with a written report summarizing the Development
activities performed since the last JSC meeting and the results thereof, and
comparing such activities with the Development Plan for such time period. Such
reports shall be at a level of detail reasonably requested by Eagle and
sufficient to enable Eagle to determine SymBio’s compliance with its diligence
obligations under Section 4.4. At such JSC meeting, the Parties shall discuss
the status, progress and results of SymBio’s and its Affiliates’ and
sublicensees’ Development activities. SymBio shall promptly respond to Eagle’s
reasonable questions or requests for additional information relating to such
Development activities.
4.7    Data Ownership; Data Exchange.
(a)    Data Ownership. Eagle shall solely own all Data generated by Eagle in the
Development of Licensed Products in the Field. The Data Controlled by Eagle
(including, to the extent Controlled by Eagle and subject to any confidentiality
obligations to Third Parties with respect to disclosure, Data generated by Eagle
Affiliates and Eagle Licensees with respect to the Eagle Territory) are included
in the Eagle Licensed Know-How and licensed to SymBio under Section 2.1(a).
SymBio shall [ * ] Each Party shall ensure that [ * ] under this Agreement.
Eagle shall [ * ] If such [ * ] under this Agreement. If such [ * ] under this
Agreement to such [ * ]. SymBio hereby [ * ]. The foregoing [ * ] In addition,
if a [ * ].
(b)    Data Exchange. In addition to its obligations pursuant to [ * ] but
subject to the remainder of this Section 4.7(b) and compliance with applicable
Laws, upon a Party’s request, the other Party shall promptly provide the
requesting Party with [ * ] Eagle shall provide SymBio with Information
Controlled by Eagle or its Affiliates that is necessary to SymBio in connection
with the preparation or submission of Regulatory Materials by or on behalf of
SymBio in the SymBio Territory. The JSC may establish reasonable policies to
effectuate such exchange of Data and Information between the Parties. The
obligation for SymBio to provide Data to Eagle pursuant to this Section 4.7(b)
shall survive expiration (but not earlier termination) of this Agreement
pursuant to Section 13.1, but only to the extent Eagle's request for information
relates to a bona fide safety issue or concern or is required to be provided to
a Regulatory Authority.
4.8    Transition Activities. Eagle shall (a) promptly after the Effective Date,
at Eagle’s cost and expense, provide SymBio with one (1) electronic copy of
documents, data or other Information in Eagle’s or its Affiliate’s possession or
Control that constitute Eagle Licensed Know-How and (b) from time to time
provide other support and assistance as reasonably requested by SymBio, in each
case, ((a) and (b)), as are reasonably necessary or desirable for SymBio to
Develop and Commercialize the RI Product and the RTD Product in the Field in the
SymBio Territory and comply with all applicable Laws in the SymBio Territory in
connection therewith. SymBio shall reimburse Eagle any reasonable out-of-pocket
costs incurred by Eagle in connection with providing support and assistance
pursuant to clause (b) of this Section 4.8 within thirty (30) days after Eagle
submits to SymBio an invoice and copies of documentation reasonably evidencing
such out-of-pocket costs. The Parties shall establish a process for ensuring
that all Eagle Licensed Know-How (including CMC Information) provided hereunder
is treated and maintained as the Confidential Information of Eagle.
4.9    Subcontractors. SymBio shall have the right to engage subcontractors to
conduct any activities necessary for Development of Licensed Product, including
the conduct of non-clinical studies, clinical studies, CMC activities, and
regulatory services for Licensed Product in the SymBio Territory under this
Agreement, provided that such subcontractors are bound by written obligations of
confidentiality and non-use consistent with this Agreement and have agreed in
writing to assign to SymBio all data, inventions, Information or other
intellectual property generated by such subcontractor in the course of
performing such subcontracted work (subject to any reasonable and customary
exceptions). SymBio shall remain responsible for any obligations that have been
delegated or subcontracted to any subcontractor, and shall be responsible for
the performance of its subcontractors. Upon reasonable notice during regular
business hours and no more than once per calendar year (or more often for
cause), Eagle shall be entitled to audit such SymBio subcontractors, and SymBio
shall use Commercially Reasonable Efforts to include such annual (and for cause)
audit right of Eagle in SymBio’s agreements with such subcontractors.
ARTICLE 5    
REGULATORY MATTERS
5.1    Regulatory Responsibilities. Subject to the terms and conditions of this
Agreement, as between the Parties, SymBio shall be responsible for all
Regulatory Materials and all communications and interactions with Regulatory
Authorities in the SymBio Territory with respect to Licensed Products. The
Development Plan shall include the regulatory strategy for obtaining Regulatory
Approval of each Licensed Product in the SymBio Territory. SymBio shall keep
Eagle reasonably informed, through meetings of the JSC or any applicable
Subcommittee, of regulatory developments related to Licensed Products in the
Field in the SymBio Territory, including as set forth in Sections 5.3 and 5.5. [
* ].
5.2    Licensor Support. Upon SymBio’s reasonable request, Eagle shall provide
such support and assistance as is required for SymBio to (i) obtain and maintain
relevant Marketing Authorizations for Licensed Product in the SymBio Territory,
including Regulatory Approval of Licensed Products in the Field in the SymBio
Territory, and (ii) comply with the Pharmaceuticals and Medical Devices Act of
Japan and all other applicable Laws, in each case as they pertain to Licensed
Product in the SymBio Territory during the Term. SymBio shall reimburse Eagle
out-of-pocket costs reasonably incurred by Eagle in connection with providing
support and assistance pursuant to this Section 5.2 within thirty (30) days
after Eagle submits to SymBio an invoice and copies of documentation reasonably
evidencing such out-of-pocket costs to the extent not otherwise reimbursed under
Section 4.8.
5.3    NHI Price Approval. Without limiting Section 5.1, as between the Parties,
SymBio shall be responsible for obtaining NHI Price Approval for each Licensed
Product in the SymBio Territory. SymBio shall keep Eagle reasonably informed
through meetings of the JSC or any applicable Subcommittee on the status of each
application for NHI Price Approval in the SymBio Territory, including any
material discussion and correspondence with any Regulatory Authority with
respect thereto. SymBio shall implement Eagle’s reasonable comments with respect
to its applications for NHI Price Approval and shall promptly notify Eagle of
NHI Price Approval obtained for each Licensed Product in the SymBio Territory.
5.4    Regulatory Information Sharing. SymBio shall provide Eagle with drafts of
Regulatory Materials to be submitted by or on behalf of SymBio in the SymBio
Territory, other than routine or immaterial Regulatory Materials, excluding any
portions of such Regulatory Materials provided by Eagle to SymBio, translated
into English when necessary or reasonably requested by Eagle, sufficiently in
advance of submission to allow for Eagle’s review and comment, and SymBio shall
reasonably consider comments provided by Eagle within such review and comment
period; provided, however, that SymBio shall not be required to delay submission
of any Regulatory Materials if to do so would cause SymBio to fail to meet the
filing deadline stipulated in Section 4.4(ii) or any deadline required by
applicable Law or requested by any Regulatory Authority in the SymBio Territory,
and the Parties shall cooperate to provide SymBio with adequate time to comply
with its obligations and to reduce the administrative burden of SymBio where
practical. In addition to the foregoing, SymBio shall promptly provide Eagle
with copies, translated into English, of any Regulatory Materials received by
SymBio or its Affiliates or sublicensees relating to Licensed Product in the
SymBio Territory, other than immaterial Regulatory Materials, and shall keep
Eagle reasonably informed of any material verbal communication or question
relating to Licensed Product received by SymBio or its Affiliates or
sublicensees from any Regulatory Authority in the SymBio Territory. If requested
by SymBio in order for SymBio to prepare or submit Regulatory Materials or
otherwise address questions received from a Regulatory Authority in the SymBio
Territory, Eagle shall provide SymBio with all Data Controlled by Eagle and
reasonably requested by SymBio required to prepare any such submission and
assist in the preparation of responses based on information in CMC related
documents in Eagle’s possession or Control and not otherwise already provided by
Eagle to SymBio. Any transfer by Eagle of CMC Information as set forth in this
Section 5.4 is conditioned on SymBio establishing appropriate firewalls or
equivalent means to ensure that such CMC Information is protected from
unauthorized disclosure and is used only for legal and regulatory compliance
purposes and not for any other purpose. In furtherance of the foregoing, SymBio
shall ensure that any CMC Information provided by or on behalf of Eagle pursuant
to this Section 5.4 shall only be disclosed to those identified personnel of
SymBio (or a designated agreed Third Party) who (a) have a need to know the same
to comply with the above obligations, and (b) have been fully informed of and
acknowledge the highly sensitive and proprietary nature of such information and
the need to maintain its secrecy and avoid inappropriate usage or disclosure, by
using the firewall or equivalent means. Except as required by applicable Law,
including in order to obtain Regulatory Approval of a Licensed Product in the
SymBio Territory, SymBio, its Affiliates and sublicensees shall not submit any
Regulatory Materials to, or communicate with, any Regulatory Authority in the
Eagle Territory regarding Licensed Product and, if such submission or
communication is required by applicable Law, including for obtaining such
Regulatory Approval, SymBio shall immediately notify Eagle in writing of such
requirement and the content of such submission or communication.
5.5    Meetings with Regulatory Authorities. SymBio shall lead all interactions
with Regulatory Authorities in the SymBio Territory with respect to Licensed
Products. At each regularly scheduled JSC meeting, SymBio shall provide Eagle
with a list and schedule of any in-person meeting or teleconference with
Regulatory Authorities (or related advisory committees) in the SymBio Territory
planned for the next calendar quarter that relates to any Licensed Product. In
addition, SymBio shall notify Eagle as soon as reasonably possible if SymBio
becomes aware of any additional such meetings or teleconferences that become
scheduled for such calendar quarter. Eagle shall provide all reasonable
assistance requested by SymBio to prepare for any such meeting or
teleconference. To the extent permitted by applicable Laws, Eagle shall have the
right to have a representative attend all such meetings and teleconferences, at
Eagle’s cost.
5.6    Regulatory Costs. SymBio shall be responsible for all costs and expenses
incurred in connection with the preparation and filing of all Regulatory
Materials and the maintenance of all Regulatory Approvals (including MAA
approvals and NHI Price Approvals) for each Licensed Product in the Field in the
SymBio Territory.
5.7    Rights of Reference. Each Party hereby grants to the other Party and the
other Party’s Affiliates and permitted sublicensees (including, with respect to
Eagle, all Eagle Licensees) the right to use, cross-reference, file or
incorporate by reference all Regulatory Materials pertaining to Licensed Product
submitted by or on behalf of such granting Party and all Data Controlled by such
granting Party. SymBio, its Affiliates and permitted sublicensees may exercise
the foregoing rights of reference for Licensed Products in accordance with the
scope of the license granted in Section 2.1(a). Eagle, its Affiliates and
licensees (other than SymBio) may exercise the foregoing rights of reference for
the purpose of seeking, obtaining and maintaining regulatory approval for
Licensed Products in the Eagle Territory and otherwise performing its
obligations and exercising its rights under this Agreement.
5.8    Adverse Event Reporting and Safety Data Exchange. As soon as practicable
after the Effective Date, but in any event prior to the commencement of any
clinical study of Licensed Product by SymBio in the SymBio Territory, the
Parties shall define and finalize the actions that the Parties shall employ with
respect to Licensed Product to investigate adverse events and share safety data
in a written pharmacovigilance agreement (the “Pharmacovigilance Agreement”).
The initial Pharmacovigilance Agreement may be limited to the Development of
Licensed Product and, if so, at least one hundred and eighty (180) days before
the anticipated launch date of the first Licensed Product in the SymBio
Territory (or such other time period as may be agreed upon by the Parties), the
Parties shall amend the Pharmacovigilance Agreement or enter into a separate
Pharmacovigilance Agreement for the Commercialization of Licensed Product. The
responsibilities under the Pharmacovigilance Agreement shall include mutually
acceptable guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, medical inquiries, product complaints and any
other information concerning the safety of Licensed Product.
5.9    Remedial Actions. Each Party shall notify the other Party immediately,
and promptly confirm such notice in writing, if it obtains information
indicating that any Licensed Product in the SymBio Territory may be subject to a
recall, corrective action or other regulatory action taken by virtue of
applicable Laws (a “Remedial Action”) and upon receipt of notice from the other
Party that a Remedial Action is or may be needed, the Parties shall collaborate
through the JSC and adopt a comprehensive written remedial action plan that
shall set forth timelines and details of any Remedial Action (“Remedial Action
Plan”). SymBio shall, at its cost and expense, use Commercially Reasonable
Efforts to carry out the Remedial Action Plan (or, if no Remedial Action Plan is
agreed, use Commercially Reasonable Efforts to complete Remedial Actions) and
Eagle shall provide SymBio, at SymBio’s expense, with such assistance in
connection with the Remedial Action Plan or other Remedial Actions as may be
reasonably requested by SymBio. If SymBio fails to achieve the goals set forth
in the Remedial Action Plan within the timelines set forth therein, the Parties
shall further collaborate through the JSC to consider the reasons for the
failure and to adopt a revised Remedial Action Plan and SymBio shall carry out
such revised Remedial Action Plan at its cost and expense. SymBio shall, and
shall ensure that its Affiliates and sublicensees shall, maintain adequate
records to permit the Parties to trace to the extent required by applicable Law
the packaging, labeling, distribution, sale and use (to the extent possible) of
each Licensed Product in the SymBio Territory. Any Remedial Action Plan that
relates to the Manufacture and supply of Licensed Product by Eagle to SymBio
shall be governed by the terms and conditions of the Supply Agreement.
ARTICLE 6    
COMMERCIALIZATION


6.1    Overview. Subject to the terms and conditions of this Agreement
(including the diligence obligations set forth in Section 6.4), as between the
Parties, SymBio shall be responsible for and have operational control over all
aspects of the Commercialization of Licensed Products in the Field in the SymBio
Territory, including: (a) developing and executing a commercial pre-launch and
launch plan; (b) negotiating with applicable Governmental Authorities regarding
the price and reimbursement status of Licensed Product; (c) marketing,
advertising and promotion; (d) booking sales and distribution and performance of
related services; (e) handling all aspects of order processing, invoicing,
receivables, collections and inventory; (f) providing customer support,
including handling medical queries, and performing other related functions; and
(g) conforming its practices and procedures to applicable Laws relating to the
marketing, detailing and promotion of Licensed Product in the Field in the
SymBio Territory. SymBio shall bear all of the costs and expenses incurred in
connection with such Commercialization activities.
6.2    Commercialization Plan.
(a)    General. SymBio shall Commercialize Licensed Products in the Field in the
SymBio Territory pursuant to a commercialization plan (the “Commercialization
Plan”). The Commercialization Plan shall include (i) a detailed description of
all key strategic decisions (including messaging, branding, marketing,
advertising, sales force positioning, number of representatives and details,
pricing strategy, etc.), implementation tactics and pre-launch and post-launch
activities and (ii) a reasonably detailed description and timeline of SymBio’s,
its Affiliates’ and sublicensees’ Commercialization activities for the Licensed
Product in the SymBio Territory for the next calendar year, including medical
affairs activities, sales forecasts and projections, pricing, reimbursement,
market research, sales training, distribution channels, customer service and
sales force matters related to the launch and sale of Licensed Products in the
SymBio Territory.
(b)    Initial Plan and Amendments. At least [ * ] months prior to the
anticipated date of the First Commercial Sale of the first Licensed Product in
the SymBio Territory, SymBio shall prepare and present the initial
Commercialization Plan to the JSC for review and approval in accordance with
Section 3.3. At least [ * ], SymBio shall prepare updates and amendments, as
appropriate, to the then-current Commercialization Plan and shall submit such
updates and amendments to the JSC for review and approval. Once so approved,
each amended Commercialization Plan shall become effective and shall supersede
the previous Commercialization Plan as of the date of such approval.
6.3    Pricing. Subject to NHI Price Approval, SymBio shall have the sole right
to determine the pricing of each Licensed Product in the SymBio Territory,
provided, however, that SymBio shall price each Licensed Product in a manner
that is intended to maximize the profit of such Licensed Product and shall not
price any Licensed Product in a manner intended to induce the sale of any other
products.
6.4    Commercial Diligence. Following Regulatory Approval of a Licensed Product
in the SymBio Territory (and prior to Regulatory Approval with respect to
pre-launch activities), SymBio shall use Commercially Reasonable Efforts to
Commercialize such Licensed Product in the SymBio Territory. In addition, SymBio
shall:
(a)    use Commercially Reasonable Efforts to perform the activities specified
in the Commercialization Plan and use Commercially Reasonable Efforts to meet
the dates specified therein;
(b)    achieve First Commercial Sale of each Licensed Product in the SymBio
Territory within [ * ] after Regulatory Approval for such Licensed Product has
been obtained provided, however, if SymBio is prevented from meeting the
foregoing deadline due to (a) a Force Majeure or requirements of a Regulatory
Authority, provided that SymBio gives written notice to Eagle at the time SymBio
becomes aware that such Force Majeure or Regulatory Authority requirement is
likely to or will prevent SymBio from meeting such deadline, or (b) a failure by
Eagle to comply with its obligations under this Agreement or the Supply
Agreement, then in each case (a) and (b) herein such deadline shall be extended
for the amount of time during which SymBio is so prevented from meeting the
applicable deadline; and
(c)    for a period of [ * ] years following First Commercial Sale of each
Licensed Product, ensure that the total number of sales representatives
deployed, details performed, and advertising and promotional monies spent by
SymBio in aggregate for all Licensed Products (collectively, and not for each
Licensed Product) in the SymBio Territory during each semi-annual (6-month)
period represents at least [ * ] of the total number of sales representatives,
details, and advertising and promotional monies committed by or on behalf of
SymBio, directly or indirectly, for its bendamustine products (collectively, the
Licensed Product and the Existing SymBio Products) in the SymBio Territory
during such semi-annual period; provided, however, that in no event shall SymBio
provide less than [ * ] primary, first position details in aggregate for all
Licensed Products (collectively, and not for each Licensed Product) each year
during such [ * ] year period.
6.5     Commercialization Reports. SymBio shall keep Eagle reasonably informed,
through meetings of the JSC or any applicable Subcommittee, of SymBio’s, its
Affiliates’ and sublicensees’ Commercialization activities with respect to each
Licensed Product in the Field in the SymBio Territory. Without limiting the
foregoing, at each regularly scheduled JSC meeting, SymBio shall provide Eagle
with a written report summarizing the significant Commercialization activities
performed with respect to each Licensed Product since the last JSC meeting, and
comparing such activities with the Commercialization Plan for such time period.
Such reports shall be at a level of detail reasonably requested by Eagle and
sufficient to enable Eagle to determine SymBio’s compliance with its diligence
obligations under Section 6.4. At such JSC meeting, the Parties shall discuss
the status, progress and results of SymBio’s its Affiliates’ and sublicensees’
Commercialization activities. SymBio shall promptly respond to Eagle’s
reasonable questions or requests for additional information relating to such
Commercialization activities.
6.6    Cross-Territorial Restrictions. Each Party hereby covenants and agrees
that it shall not, and shall ensure that its Affiliates shall not, and shall use
reasonable efforts to ensure that its licensees and sublicensees shall not,
either directly or indirectly, promote, market, distribute, import, sell, have
sold, deliver or tender (or cause to be delivered or tendered) any Licensed
Product, including via internet or mail order, into the other Party’s territory.
Without limiting the foregoing, as to each country in the other Party’s
territory, a Party shall not, and shall ensure that its Affiliates shall not and
shall use reasonable efforts to ensure that its licensees and sublicensees shall
not: (a) establish or maintain any branch, warehouse or distribution facility
for any Licensed Product in such country; (b) engage in any advertising or
promotional activities relating to any Licensed Product that are directed
primarily to customers or other purchasers or users of Licensed Product located
in such country; (c) solicit orders for any Licensed Product from any
prospective purchaser located in such country; or (d) sell or distribute any
Licensed Product to any person in the applicable territory who the Party is
aware intends to sell or has in the past sold any Licensed Product in such
country. If a Party receives any order for a Licensed Product from a prospective
purchaser located in a country in the other Party’s territory, the Party shall
immediately refer that order to the other Party and shall not accept any such
orders.
6.7    U.S. Commercialization. During the Term, Eagle shall use Commercially
Reasonable Efforts to Commercialize the RI Product in the Field in the U.S.
itself, or through its licensees, including, to the extent consistent with
Commercially Reasonable Efforts, conducting the following activities (either
itself, its licensees, or with or through a Third Party): (a) marketing,
advertising and promotion; (b) sales booking, distribution and related services;
(c) order processing, invoicing, receivables, collections and inventory; (d)
customer support, including handling medical queries, and other related
functions; and (e) conforming its practices and procedures to applicable Laws
relating to the marketing, detailing and promotion of the RI Product in the
Field in the U.S. The foregoing shall not require Eagle to take any action that
would result in a breach of its existing agreements between Eagle and Teva
Pharmaceuticals International GmbH (or any of its affiliates) related to the RI
Product.
ARTICLE 7    
MANUFACTURE AND SUPPLY
7.1    Manufacture and Supply. During the Term, SymBio shall purchase from
Eagle, and Eagle shall Manufacture and supply (either by itself or through an
Affiliate or a Third Party contract manufacturer) to SymBio, all of SymBio’s and
its Affiliates’ and sublicensees’ (and any of their successor entities’)
requirements of Packaged Licensed Product or Semi-Finished Product, as agreed by
the Parties, for Development and Commercialization use in the Field in the
SymBio Territory under this Agreement, subject to and in accordance with the
terms and conditions of the Supply Agreement (defined below) and SymBio’s
license to Manufacture the Licensed Product under Section 2.1(a) of this
Agreement.
7.2    Supply Agreement. Promptly following the Effective Date, the Parties
shall negotiate and agree in good faith on a supply agreement that sets forth
the specific terms and conditions of the Manufacture and supply of Licensed
Products for Development and Commercialization in the SymBio Territory (the
“Supply Agreement”). The Supply Agreement shall provide for the supply of
Packaged Licensed Product in a format to be agreed and/or the supply of
Semi-Finished Product for Packaging by SymBio, in each case at the Supply Price
defined below. The Supply Agreement shall have a term that extends for so long
as SymBio is Commercializing Licensed Products during the Term under this
Agreement, with certain rights for Eagle to terminate and transition
Manufacturing obligations at its option with reasonable prior notice, and shall
contain terms and conditions otherwise consistent with this Agreement. In
addition, the Supply Agreement shall contain customary representations and
warranties, including that Licensed Product supplied by Eagle to SymBio will at
the time of delivery conform to the applicable Specifications and that the
Manufacturing of the Licensed Product will comply with cGMP and applicable Laws,
and indemnification obligations of Eagle regarding such matters. The Parties
shall use reasonable and good faith efforts to execute a definitive Supply
Agreement not later than nine (9) months after the Effective Date.
7.3    Packaging. To the extent the Parties agree that Eagle shall Manufacture
and supply Semi-Finished Product rather than Packaged Licensed Product, SymBio
shall be responsible, at its cost and expense, for Packaging all Semi-Finished
Product supplied by Eagle under the Supply Agreement, including labeling
secondary packaging of Licensed Product and final release and stability testing
of Packaged Product, and SymBio shall ensure that the Semi-Finished Product is
Packaged, with labels, product inserts or outserts and other labeling, in
compliance with all applicable Laws, Regulatory Approvals, including Regulatory
Authority-approved labeling, and all other requirements of applicable Regulatory
Authorities in the SymBio Territory.
7.4     Supply Price. The supply price for each unit (vial) of the RTD Product
and the RI Product supplied by Eagle to SymBio for Development and
Commercialization use in the Field in the SymBio Territory shall equal the lower
of (a) the Cost of Goods Sold, or (b) [ * ] per vial, and the supply price for
each unit (vial) of any New Formulation supplied by Eagle to SymBio for
Development and Commercialization use in the Field in the SymBio Territory shall
equal the Cost of Goods Sold (“Supply Price”). If the JPY to U.S. Dollar
official rate of exchange, as recognized by either the government of Japan or
the government of the U.S., increases or decreases by ten percent (10%) or more
with respect to the rate of exchange as of (i) the Effective Date or (ii) the
date of the last adjustment pursuant to this Section 7.4, the Supply Price shall
be adjusted by applying a scale factor equal to 0.5 x (the percentage change in
the official rate of exchange plus 10%). By way of illustration, if the official
rate of exchange were to increase by 20% (by a factor of 1.2; e.g. the US dollar
weakening against the Japanese yen from JPY100 = $1.00 to JPY100 = $1.20), the
new Supply Price would be calculated by increasing the current Supply Price by
0.5 x (20% + 10%) or by 15% (by a factor of 1.15). In this illustration, a
Supply Price of [ * ]. Eagle shall deliver Licensed Product to SymBio EXW
(Incoterms 2010) Eagle’s or its designee’s facility, unless the Parties agree
otherwise in the Supply Agreement. For clarity, unless the Supply Agreement
specifies otherwise, SymBio shall bear all costs and expenses of shipping and
transporting Licensed Product, including all taxes, regulatory and other fees,
customs, duties, costs and expenses associated with obtaining insurance, export
and import licenses and Japanese consumption tax.
7.5    Manufacturing and COGS. Eagle shall use Commercially Reasonable Efforts
throughout the Term to reduce the Cost of Goods Sold in a manner consistent with
all applicable Laws, Regulatory Approvals and the Specifications. Eagle shall
ensure that it, and its Affiliates, shall maintain complete and accurate records
of COGS, including any reductions in COGS, in accordance with Section 8.9.
7.6    Quality Agreement. As soon as practicable after the Effective Date, but
in any event prior to the commencement of any clinical study of Licensed Product
by SymBio in the SymBio Territory, the Parties shall enter into a quality
technical agreement relating to the supply of Licensed Product under the Supply
Agreement for Development in the SymBio Territory (the “Quality Agreement”) and,
prior to delivery of any Licensed Product under the Supply Agreement for
Commercialization in the SymBio Territory, the Parties shall amend the Quality
Agreement or shall enter into a separate Quality Agreement. The Quality
Agreement shall contain customary terms and conditions regarding quality
assurance/quality control and compliance with applicable Laws. Each Party agrees
to provide information to the other Party regarding quality defects and quality
complaints associated with the use of Licensed Product in accordance with the
timeframes and procedures for reporting and other terms and conditions set forth
in the Quality Agreement(s).
ARTICLE 8    
COMPENSATION
8.1    Upfront Payment. Within fifteen (15) Business Days after the Effective
Date, SymBio shall pay to Eagle a one-time, non-refundable, non-creditable
upfront payment of Twelve Million Five Hundred Thousand Dollars ($12,500,000).
8.2    Milestone Payments.
(a)    Regulatory Milestone Payment. Upon obtaining Regulatory Authority
approval of the first JNDA for Licensed Product Covered by a Valid Claim of (1)
the Eagle Licensed Patents or (2) the SymBio Collaboration Patents unless
Section 8.2(c) applies, in each case ((1) and (2)) in the SymBio Territory,
SymBio shall promptly notify Eagle and pay to Eagle a one-time, non-refundable
and non-creditable milestone payment of [ * ] within thirty (30) days after such
JNDA approval.
(b)    Sales Milestone Payment. SymBio shall pay to Eagle a one-time,
non-refundable, non-creditable sales milestone payment of [ * ] within thirty
(30) days after the end of the first calendar quarter during which cumulative
aggregate Net Sales of all Licensed Products Covered by a Valid Claim of (1) the
Eagle Licensed Patents or (2) the SymBio Collaboration Patents unless Section
8.2(c) applies, in each case ((1) and (2)) in the SymBio Territory, first reach
[ * ].
(a)    SymBio Collaboration Patents. If the Parties agree to include in the
scope of this Agreement a New Formulation covered under Section 1.44(c), the
SymBio Collaboration Patents that cover a Licensed SymBio Invention (defined
below) shall be excluded from the terms of Sections 8.2 and 8.3.
8.3    Royalties. For each calendar quarter during the Royalty Term, commencing
the calendar quarter in which the First Commercial Sale of the first Licensed
Product occurs, SymBio shall pay to Eagle non-refundable, non-creditable
royalties on aggregate annual Net Sales of all Licensed Products in the SymBio
Territory, which shall be calculated by multiplying the portion set forth below
of aggregate annual Net Sales of all Licensed Products in the SymBio Territory
by the corresponding royalty rate set forth below. For clarity, the Net Sales of
all Licensed Products in the SymBio Territory shall be aggregated for purposes
of calculating the applicable royalty tier below until, on a Licensed
Product-by-Licensed Product basis, the expiration of the Royalty Term of such
Licensed Product, at which time the Net Sales of such Licensed Product shall no
longer be included for purposes of calculating the applicable royalty tier
below.
Portion of Aggregate Annual Net Sales
Royalty Rate
For that portion of aggregate annual Net Sales of all Licensed Products that are
less than [ * ]
[ * ]%
For that portion of aggregate annual Net Sales of all Licensed Products that are
equal to or greater than [ * ] but less [ * ]
[ * ]%
For that portion of aggregate annual Net Sales of all Licensed Products that are
equal to or greater than [ * ]
[ * ]%



8.4    Required Additional Study Costs. In the event that SymBio conducts a
Required Additional Study, SymBio shall recoup Eagle’s share of the
out-of-pocket costs incurred by SymBio in the conduct of such Required
Additional Study as provided in Section 4.3 as follows: SymBio shall provide
Eagle with copies of documentation reasonably evidencing the out-of-pocket costs
paid by SymBio to Third Parties for the conduct of the Required Additional Study
and SymBio shall not pay royalties to Eagle pursuant to Section 8.3 until SymBio
has recovered from the royalties that would otherwise be due to Eagle pursuant
to Section 8.3 fifty percent (50%) of the documented out-of-pocket costs
incurred by SymBio for the Required Additional Study in accordance with the
applicable budget set forth in the approved Development Plan up to, but not
exceeding, [ * ].
8.5    Supply Price Payments. SymBio shall pay Eagle the Supply Price for
Licensed Product supplied by Eagle under the Supply Agreement as provided in
Section 7.4 and described in greater detail in the Supply Agreement.
8.6    Reports. Commencing with the calendar quarter in which the First
Commercial Sale of the first Licensed Product occurs, SymBio shall deliver to
Eagle, within ten (10) days after the end of each calendar quarter during the
Term, a statement of the estimated amount of gross sales and Net Sales of each
Licensed Product in the SymBio Territory during the applicable calendar quarter.
In addition, within forty-five (45) days after the end of each calendar quarter,
commencing with the calendar quarter in which the First Commercial Sale of the
first Licensed Product occurs, SymBio shall provide Eagle with a report (a
“Royalty Report”) setting forth (a) the quantity and description of all Licensed
Products sold in the SymBio Territory during the calendar quarter, (b) the
calculation of the aggregate Net Sales of Licensed Products in the SymBio
Territory (including all relevant deductions from invoiced amounts made in the
calculation of Net Sales in accordance with the definition of Net Sales), (c)
the applicable royalty rate and exchange rates used to calculate the royalties
payable, and (d) the royalties due hereunder; and SymBio shall pay Eagle the
royalty payments due under Section 8.3 (subject to Section 8.4) for such
calendar quarter. The information contained in each Royalty Report shall be the
Confidential Information of SymBio.
8.7    Payment Method; Foreign Exchange. All payments due to Eagle hereunder
shall be made in U.S. Dollars by wire transfer of immediately available funds
into an account designated by Eagle. For purposes of making royalty payments due
under this Agreement, SymBio shall convert Net Sales at the rate of exchange for
Japanese Yen to U.S. Dollars using the average of the daily foreign exchange
rates published in the Wall Street Journal, for the calendar quarter in which
such payments occurred, or for periods less than a calendar quarter, the average
of the daily rates published in the Wall Street Journal, for the applicable
period.
8.8    Interest on Late Payments. If Eagle does not receive payment of any sum
due to it on or before the due date hereunder, simple interest shall thereafter
accrue on the sum due to Eagle until the date of payment at the per annum rate
of two percent (2%) over the then-current prime rate reported in the Wall Street
Journal or the maximum rate allowable by applicable Laws, whichever is lower.
8.9    Records; Audits. Each Party shall, and shall ensure that its Affiliates
and sublicensees shall, maintain complete and accurate records in accordance
with U.S. GAAP or Japan GAAP, as applicable with respect to the audited Party,
and in sufficient detail to permit the other Party to confirm the accuracy of
any calculations of applicable costs or payments pursuant to this Agreement.
Upon reasonable prior notice, such records shall be available for examination
during regular business hours for a period of five (5) years from the end of the
calendar year to which they pertain, and not more often than once each calendar
year, by an independent certified public accountant selected by the Party
requesting the audit and reasonably acceptable to the audited Party, for the
sole purpose of verifying the accuracy of the financial calculations, payments
or reports, as applicable, furnished by the audited Party pursuant to this
Agreement. Any such auditor shall not disclose the audited Party’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial calculations, payments or reports, as applicable,
furnished by such audited Party or the amount of payments due under this
Agreement. Any amounts shown to be owed but unpaid or miscalculations shown to
be made shall be paid and/or corrected, as applicable, within thirty (30) days
from the accountant’s report, plus interest (as set forth in Section 8.8) from
the original due date or the date of the miscalculation, as applicable. The
Party requesting the audit shall bear the full cost of such audit unless such
audit discloses an underpayment or miscalculation by the audited Party of more
than five percent (5%) or Fifty Thousand Dollars ($50,000) whichever is greater,
in which case the audited Party shall bear the full cost of such audit.
8.10    Taxes.
(a)    Taxes on Income. Except as otherwise provided in this Section 8.10, each
Party shall be solely responsible for the payment of all taxes imposed on its
share of income arising directly or indirectly from the efforts of the Parties
under this Agreement.
(b)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of the payments to be made by SymBio to Eagle under this Agreement.
To the extent SymBio is required to deduct and withhold taxes from any payment
to Eagle, SymBio shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and promptly transmit to Eagle an official tax
certificate or other evidence of such withholding sufficient to enable Eagle to
demonstrate such payment of taxes to any applicable Governmental Authority.
Eagle shall provide SymBio any tax forms that may be reasonably necessary in
order for SymBio not to withhold tax or to withhold tax at a reduced rate under
an applicable bilateral income tax treaty. Each Party shall provide the other
with reasonable assistance to enable the recovery, as permitted by applicable
Laws, of withholding taxes or similar obligations resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party bearing
such withholding tax.
(c)    VAT. All payments due to Eagle from SymBio pursuant to this Agreement
shall be paid exclusive of, and without reduction for, any value-added tax
(“VAT”) (which, if applicable, shall be payable by SymBio upon receipt of a
valid VAT invoice). If Eagle determines that it is required to report any VAT,
SymBio shall promptly provide Eagle with applicable receipts and other
documentation necessary or appropriate for such report. For clarity, this
Section 8.10(c) is not intended to limit SymBio’s right to deduct VAT in
determining Net Sales.
8.1    No Limitation. Notwithstanding anything to the contrary, the fact that
the upfront or milestone payments hereunder may be described as non-refundable
or non-creditable shall not limit or otherwise preclude any court, tribunal or
competent authority to consider that those payments may be recoverable by SymBio
as actual damages in any claim or action under this Agreement, including in any
dispute resolution proceeding finally determined under Section 14.2.
ARTICLE 9    
INTELLECTUAL PROPERTY MATTERS
9.1    Ownership of Inventions.
(a)    Subject to Section 9.1(b), inventorship of any Inventions shall be
determined in accordance with the standards of inventorship and conception under
U.S. patent laws. Each Party shall ensure that each of its Affiliates,
sublicensees and subcontractors under this Agreement has a contractual
obligation to disclose and assign to such Party all Inventions generated,
invented, discovered, developed, made or otherwise created by them or their
employees, agents or independent contractors. SymBio shall promptly disclose in
writing to Eagle all SymBio Inventions. Eagle shall promptly disclose in writing
to SymBio all Eagle Inventions.
(b)    Except as provided in subsection (c), SymBio, for itself and on behalf of
its Affiliates and sublicensees and their respective subcontractors, employees,
consultants and agents, hereby assigns (and to the extent such assignment can
only be made in the future hereby agrees to assign), to Eagle all right, title
and interest in and to all SymBio Inventions in all countries outside of the
SymBio Territory (“Assigned Inventions”). Each Party agrees to cooperate with
the other Party, as reasonably requested, and to take such actions as may be
required to give effect to this Section 9.1(b) in a particular country, and
SymBio grants Eagle a power of attorney to effectuate such assignment. For
clarity, all Inventions made by Eagle and all Assigned Inventions are included
in the Eagle IP and licensed to SymBio under Section 2.1(a).
(a)    If the Parties agree to include in the scope of this Agreement a New
Formulation covered under Section 1.44(c), the terms of this subsection (c)
shall apply (and not the terms of subsection (b) above) with respect to a SymBio
Invention that is solely invented by SymBio and constitutes an improvement to a
Patent or Know-How Controlled by SymBio that was filed or developed outside of
this Agreement (and is not otherwise derived from or an improvement to any Eagle
IP) (“Licensed SymBio Invention”). SymBio hereby grants Eagle a royalty-free,
fully paid-up, license (with the right to grant sublicenses through multiple
tiers) under the Licensed SymBio Inventions that is (1) exclusive in the Eagle
Territory during the Term (and upon expiration of this Agreement) and (2)
exclusive worldwide upon the termination but not the expiration of this
Agreement (excluding any termination by SymBio for Eagle’s material breach
pursuant to Section 13.4, which is addressed in the following sentence) in each
case for the purposes of researching, Developing, Manufacturing, importing,
Commercializing and otherwise exploiting Licensed Products and other
bendamustine products. If SymBio terminates this Agreement for Eagle’s material
breach pursuant to Section 13.4, then, at Eagle’s option, SymBio shall grant the
license set forth in the preceding clause (2) effective on such termination and
the Parties shall negotiate in good faith a commercially reasonable royalty
applicable to such license. Any disputes with respect to the negotiation of such
commercially reasonable royalty shall be submitted to dispute resolution for
final resolution in accordance with the terms of Article 14.
(b)    Except as expressly provided in this Agreement, neither Party shall have
any obligation to obtain any approval or consent of, nor pay a share of the
proceeds to or account to, the other Party to practice, enforce, license, assign
or otherwise exploit Inventions or intellectual property therein owned jointly
by the Parties hereunder, and each Party hereby waives any right it may have
under the laws of any jurisdiction to require such approval, consent or
accounting, provided that SymBio shall not have the right to practice or exploit
any such Inventions to develop or commercialize a Competing Product. Each Party
agrees to cooperate with the other Party, as reasonably requested, and to take
such actions as may be required to give effect to this Section 9.1(c) in a
particular country. Each Party shall be responsible at its own expense for any
payments due under Applicable Law to its employees who are inventors of any
Patents.
9.2    Patent Prosecution.
(a)    Eagle Licensed Patents. As between the Parties, Eagle shall have the sole
right to prepare, file, prosecute and maintain or, subject to Section 9.2(d),
abandon the Eagle Licensed Patents during the Term. Eagle shall use Commercially
Reasonable Efforts to prosecute and maintain Eagle Licensed Patents in the
SymBio Territory. Eagle shall [ * ] In particular, Eagle shall consult with
SymBio via the JSC [ * ] Eagle Patent in the SymBio Territory is required or
desirable. Eagle shall consider in good faith comments thereto that are timely
provided by SymBio in connection with the prosecution of the Eagle Licensed
Patents. For the purpose of this Article 9, “prosecution” shall include any
post-grant proceeding in the SymBio Territory, including opposition proceedings,
and other challenges brought by Third Parties in the SymBio Territory, including
invalidation (nullity) actions.
(b)    SymBio Collaboration Patents. As between the Parties, SymBio shall have
the sole right to file for patent protection for SymBio Inventions in the SymBio
Territory (and worldwide with respect to any Licensed SymBio Inventions) (the
“SymBio Collaboration Patents”) and the sole right to prepare, file, prosecute
and maintain or abandon SymBio Collaboration Patents; provided however, that [ *
] SymBio shall be responsible for international stage filing and prosecution
when the SymBio Territory is included and shall include such PCT countries in
the Eagle Territory as instructed by Eagle, and Eagle shall be responsible for
international stage filing and prosecution when the SymBio Territory is not
included. [ * ] and shall provide Eagle, [ * ] In particular, SymBio shall
consult with Eagle via the JSC [ * ] SymBio Collaboration Patent is required or
desirable. SymBio shall consider in good faith comments thereto that are timely
provided by Eagle in connection with the prosecution of such SymBio
Collaboration Patents; provided, however, that [ * ]
(c)    Collaboration; Costs. SymBio shall provide Eagle with all reasonable
assistance and cooperation in Eagle’s patent prosecution efforts regarding the
Eagle Licensed Patents under Section 9.2(a), and Eagle shall provide SymBio with
all reasonable assistance and cooperation in SymBio’s patent prosecution efforts
regarding the SymBio Collaboration Patents under Section 9.2(b), including in
each case providing any necessary powers of attorney and executing any other
required documents or instruments for such prosecution. Each Party shall bear [
* ] of all out-of-pocket costs incurred by the prosecuting Party in its patent
prosecution efforts in the SymBio Territory under Section 9.2(a) and Section
9.2(b) and [ * ] incurred by the other Party in providing assistance and
cooperation in such prosecution efforts in the SymBio Territory under this
Section 9.2(c). Without limiting the foregoing, at Eagle’s request, SymBio shall
provide consent, and shall execute documents reflecting such consent, to any
changes or corrections in any claims of Eagle Licensed Patents that Eagle elects
to make in connection with any invalidation (nullity) actions or other
opposition proceedings brought by Third Parties against such Eagle Licensed
Patents in the SymBio Territory.
(d)    Patents No Longer Wanted. If SymBio decides not to file, prosecute or
maintain, or decides to abandon, any SymBio Collaboration Patent, SymBio shall
provide Eagle with at least thirty (30) days’ prior written notice, and on
receipt of such notice, Eagle shall have the right, but not the obligation, at
its sole cost, to file, prosecute or maintain such SymBio Collaboration Patent.
If Eagle elects to assume prosecution or maintenance of any SymBio Collaboration
Patent in accordance with this Section 9.2(d), SymBio shall have the right to [
* ] If Eagle elects to assume prosecution or maintenance of any SymBio
Collaboration Patent in accordance with this Section 9.2(d), SymBio shall
execute such documents and perform such acts as may be reasonably necessary for
Eagle to prosecute and maintain such SymBio Collaboration Patent on behalf of
SymBio and such Patent shall remain a SymBio Collaboration Patent owned by
SymBio; provided, however, that if SymBio wishes to abandon such SymBio
Collaboration Patent, SymBio shall consider in good faith Eagle’s request to
assign to Eagle the right, title and interest in and to such Patent, and
following any such assignment it shall no longer be deemed to be a SymBio
Collaboration Patent and Eagle shall prosecute and maintain such Patent for
itself as an Eagle Patent. If Eagle decides not to file, prosecute or maintain,
or decides to abandon, any Eagle Licensed Patent, Eagle shall provide SymBio
with at least thirty (30) days’ prior written notice, and on receipt of such
notice, SymBio shall have the right, but not the obligation, [ * ], to file,
prosecute or maintain such Eagle Licensed Patent; provided, however, that if
SymBio elects to assume prosecution or maintenance of any Eagle Licensed Patent
in accordance with this Section 9.2(d), Eagle shall have the right to [ * ] If
SymBio elects to assume prosecution or maintenance of any Eagle Licensed Patent
in accordance with this Section 9.2(d), Eagle shall execute such documents and
perform such acts as may be reasonably necessary for SymBio to prosecute and
maintain such Eagle Licensed Patent on behalf of Eagle and such Patent shall
remain an Eagle Licensed Patent owned by Eagle; provided, however, that if Eagle
wishes to abandon such Eagle Licensed Patent in its entirety, Eagle shall
consider in good faith SymBio’s request to assign to SymBio the right, title and
interest in and to such Patent, and following any such assignment it shall no
longer be deemed to be an Eagle Licensed Patent, and SymBio shall prosecute and
maintain such Patent for itself.
(e)    Eagle Territory. For clarity, SymBio does not have any rights pursuant to
this Agreement with respect to any Eagle Patents or any Patents covering any
Assigned Inventions in the Eagle Territory and, as between the Parties, Eagle
shall have the sole right in its sole discretion to prepare, file, prosecute and
maintain or abandon such Patents in the Eagle Territory.
9.3    Patent Enforcement.
(a)    Notification. If either Party becomes aware of any existing or threatened
infringement in the SymBio Territory of any Eagle Licensed Patent or SymBio
Collaboration Patent (“Infringement”), it shall promptly notify the other Party
in writing to that effect and the Parties shall consult with each other
regarding any actions to be taken with respect to such Infringement.
(b)    Enforcement Rights. Each Party shall share with the other Party all
Information available to it regarding such alleged Infringement, [ * ] Eagle
shall have the first right, but not the obligation, to bring and control an
appropriate suit or other action against any Person engaged in such Infringement
of an Eagle Licensed Patent (including as part of any enforcement action against
infringement of any Eagle Patent globally) and SymBio shall have the first
right, but not the obligation, to bring and control an appropriate suit or other
action against any Person engaged in such Infringement of a SymBio Collaboration
Patent. If the Party with the first enforcement right notifies the other Party
that it does not intend to commence a suit or take other action to secure the
abatement of such Infringement, or, within ninety (90) days following notice of
such Infringement, such Party fails to commence a suit or take such other action
and does not provide the other Party reasonable reasons why such suit has not
been commenced or other action has not been taken within such 90-day period
then, subject to the remainder of this Section 9.3(b), (i) in the case of
Infringement of a SymBio Collaboration Patent, Eagle shall have the right, but
not the obligation, to commence and control such a suit or take such action, and
(ii) in the case of Infringement of an Eagle Licensed Patent, to the extent that
such Infringement is resulting from a Third Party’s activities in respect of a
product that competes with the Licensed Product in the Field in the SymBio
Territory, SymBio shall have the right, but not the obligation, to commence and
control such a suit or take such action. In the event that a Party elects to
commence a suit or take other action as provided in the preceding sentence, the
other Party shall take appropriate actions in order to enable such Party to
commence such suit or take such action. Notwithstanding the foregoing, if the
Parties mutually agree that it would be beneficial jointly to enforce an Eagle
Licensed Patent or SymBio Collaboration Patent against such Infringement in the
SymBio Territory, Eagle shall control such joint enforcement action unless the
Parties mutually agree otherwise. Neither Party shall have the right to [ * ]
under this Agreement. In addition, [ * ]. For clarity, nothing herein shall
restrict [ * ]
(c)    Collaboration. Each Party shall provide to the Party bringing a claim,
suit or action under Section 9.3(b) (the “Enforcing Party”) reasonable
assistance in such enforcement, at such Enforcing Party’s request, including
joining such action as a party plaintiff if required by applicable Laws to
pursue such action. The Enforcing Party shall keep the other Party regularly
informed on a timely basis of the status and progress of such enforcement
efforts, and shall reasonably consider the other Party’s comments on any such
efforts. The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the Enforcing Party.
(d)    Expenses and Recoveries. Each Party shall bear [ * ] of all out-of-pocket
costs incurred by the Enforcing Party in connection with an enforcement action
under this Section 9.3 and [ * ] of any out-of-pocket costs incurred by the
other Party in providing assistance in such enforcement action. If the Enforcing
Party recovers monetary damages in a claim, suit or action brought under Section
9.3(b), such recovery shall be allocated first to the reimbursement of any
documented out-of-pocket costs incurred by the Parties in such enforcement
action as provided in the preceding sentence, and [ * ] of the remaining amounts
shall be retained by the Enforcing Party, and [ * ] of the remaining amounts
shall be paid to the other Party.
(e)    Eagle Territory. As between the Parties, Eagle shall have the sole right
to enforce Eagle Patents and any Patents covering any Assigned Inventions in the
Eagle Territory, and Eagle shall be entitled to retain all recoveries resulting
from all such enforcements.
9.4    Third Party Infringement Claims. During the Term, each Party shall
promptly notify the other Party in writing upon becoming aware of any allegation
by a Third Party that the Development, Manufacture or Commercialization of any
Licensed Product in the Field in the SymBio Territory infringes or
misappropriates, or may infringe or misappropriate, the intellectual property
rights of such Third Party in the SymBio Territory (a “Third Party IP Action”).
Eagle shall have the right to direct and control the defense of such Third Party
IP Action, at its own expense with counsel of its choice; provided, however,
that SymBio may participate in the defense or settlement thereof, at its own
expense with counsel of its choice. In any event, Eagle shall keep SymBio
reasonably informed of all material developments in connection with any such
Third Party IP Action for which Eagle exercises its right to direct and control
the defense. Eagle shall not [ * ]. If Eagle does not exercise its right to
direct and control the defense of a Third Party IP Action that is brought
against SymBio, then SymBio shall have the right to direct and control the
defense of such Third Party IP Action and, if SymBio exercises such right, it
shall keep Eagle reasonably informed of all material developments in connection
with such Third Party IP Action [ * ]
9.5    Patent Term Extensions. SymBio shall notify Eagle within [ * ] of
Regulatory Approval of any Licensed Products eligible for a patent term
extension [ * ] Eagle shall consult with SymBio regarding such [ * ] that if
elections with respect to obtaining such patent term extensions are to be made,
Eagle shall have the sole right to make such elections.
9.6    Trademarks. SymBio shall have the right to Commercialize Licensed Product
in the SymBio Territory under the same trademark under which SymBio markets the
Existing SymBio Product in the SymBio Territory (“Existing SymBio Trademark”).
If SymBio wishes to Commercialize any Licensed Product under a trademark other
than the Existing SymBio Trademark, SymBio may propose such alternative
trademark(s) to Eagle and, upon obtaining Eagle’s written approval (not to be
unreasonably withheld or delayed), SymBio shall have the right to Commercialize
Licensed Product in the SymBio Territory under such approved alternative
trademark(s) (each, an “Alternative Trademark”). In addition, SymBio shall have
the right to Commercialize Licensed Product with those trademarks of SymBio that
are associated with SymBio’s name or identity (“SymBio Housemarks”). SymBio
shall own all rights in, and shall register and maintain in the SymBio Territory
at its cost and expense, the Existing SymBio Trademark, any Alternative
Trademark and the SymBio Housemarks, and all goodwill in such trademarks and
housemarks shall accrue to SymBio. SymBio and its Affiliates and sublicensees
shall not use any trademarks, other than the Existing SymBio Trademark,
Alternative Trademark(s) (if any) and the SymBio Housemarks (and Eagle’s
housemarks if requested by Eagle), in connection with the Commercialization of
Licensed Product in the Field in the SymBio Territory, without the prior written
consent of Eagle.
9.7    Registration of Exclusive License. At a time and date to be determined by
the JSC following the First Commercial Sale of Licensed Product, Eagle and
SymBio shall [ * ] If, [ * ], Eagle shall, within [ * ] of the date of such
mutual agreement (or, for Patents that become Eagle Licensed Patents after the
date of such mutual agreement, within [ * ] of such Eagle Licensed Patents
becoming Controlled by Eagle or its Affiliates), Eagle shall file, and shall
cause its relevant Affiliates to file (as the case may be), a request at the JPO
to register as a registered exclusive license (a Senyo-Jisshiken under Section
77 of the Japanese Patent Law or a Kari-Senyo-Jisshiken under Section 34-2 of
the Japanese Patent Law) SymBio’s exclusive license under the Eagle Licensed
Patents to Develop, Package, Manufacture, and Commercialize the Licensed Product
in the Field in the SymBio Territory in accordance with this Agreement. For
clarity, during the Term, Eagle shall not grant a license in respect of the
Licensed Product under the Eagle Licensed Patents in the SymBio Territory to any
Third Party or Affiliate of Eagle, in each case (Third Party or Affiliate) in
conflict with the license granted to SymBio under this Agreement, nor register
such license to a Third Party or Affiliate of Eagle as a Senyo-Jisshiken,
Kari-Senyo-Jisshiken or otherwise.
ARTICLE 10    
REPRESENTATIONS AND WARRANTIES; COVENANTS
10.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows, as of the Effective Date:
(a)    Corporate Existence. It is a company or corporation duly organized,
validly existing, and in good standing under the Laws of the jurisdiction in
which it is incorporated;
(b)    Corporate Power, Authority and Binding Agreement. (i) It has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors' rights and remedies generally;
(a)    No Conflict. The execution, delivery and performance of this Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
applicable Law; and
(b)    Approvals. Except with respect to Regulatory Approvals for the
Development, Manufacturing or Commercialization of the Licensed Product or as
otherwise described in this Agreement, all necessary consents, approvals and
authorizations of, and all notices to, and filings by such Party with, all
Governmental Authorities and other Persons required to be obtained or provided
by such Party as of the Effective Date in connection with the execution,
delivery and performance of this Agreement have been obtained and provided,
except for those approvals, if any, not required at the time of execution of
this Agreement.
10.2    Additional Representations and Warranties of Eagle. Eagle represents and
warrants to SymBio as follows, as of the Effective Date:
(a)    Title; Encumbrances. It has sufficient legal or beneficial title,
ownership or license in the Eagle IP to grant the license to SymBio described in
this Agreement, free and clear from any mortgages, pledges, liens, security
interests or encumbrances that would conflict with such license. Eagle or its
Affiliates have secured from all employees, consultants, contractors and other
Persons who have contributed to the creation or invention of any of the Eagle IP
a valid written assignment assigning to Eagle or its Affiliates all rights to
such creations, inventions, or Eagle IP;
(a)    Infringement or Misappropriation. To Eagle’s Knowledge, (i) the
Development, Manufacture, or Commercialization of the RTD Product and the RI
Product (in each case as existing as of the Effective Date) in the SymBio
Territory will not infringe or misappropriate the intellectual property rights
of any Third Party and (ii) the use of the Eagle Licensed Know-How will not
infringe any Third Party rights under the Laws of confidential information, and
the Eagle Licensed Know-How has not been disclosed to any Third Party except
under conditions of confidence;
(b)    Third Party Infringement. To Eagle’s Knowledge, no Third Party is
infringing or misappropriating, or threatening to infringe or misappropriate,
any Eagle IP in the SymBio Territory;
(c)    No Proceeding. There is no actual, suspected, pending, or, to Eagle’s
Knowledge, threatened, adverse action, suit, proceeding, Claim or formal
governmental investigations in the SymBio Territory against Eagle involving
Eagle IP or the RTD Product or the RI Product (in each case as existing as of
the Effective Date);
(d)    Enforceability, Validity. To Eagle’s Knowledge, the Eagle Licensed
Patents Covering the RTD Product and the RI Product as in existence as of the
Effective Date are valid and enforceable in the SymBio Territory. All applicable
filing, maintenance and other fees required to be paid to maintain the Eagle
Licensed Patents in the SymBio Territory as of the Effective Date have been
timely paid;
(e)    Full Disclosure. Eagle has disclosed to SymBio all material information
in Eagle’s possession of which it is aware requested by SymBio pertaining to the
RTD Product and the RI Product (in each case as existing as of the Effective
Date) and Eagle IP existing as of the Effective Date, and Eagle has not
knowingly withheld any material information in Eagle’s possession or Control
applicable to SymBio’s ability to Develop, Manufacture or Commercialize the RTD
Product and the RI Product (in each case as existing as of the Effective Date)
in the Field in the SymBio Territory as contemplated by this Agreement;
(f)    No Conflicts. Eagle has the right to grant the licenses to the Eagle IP
set forth in Section 2.1 and has not granted as of the Effective Date, and
during the Term shall not grant, any right to any Third Party under the Eagle IP
that conflicts with the rights granted to SymBio under this Agreement. Eagle is
not under any obligation, contractual or otherwise, to any Third Party that
conflicts with or is inconsistent in any material respect with the terms of this
Agreement, or that would impede the diligent and complete fulfillment of its
obligations under this Agreement; and
(g)    Conduct of Development. As of the Effective Date, Eagle has conducted
Development of Licensed Products in accordance with applicable Law.
(h)    Patents. Exhibit A is a complete and accurate list of all Patents owned
or in-licensed by Eagle or any of its Affiliates in the SymBio Territory as of
the Effective Date that the Development, Commercialization, Manufacture, use,
sale, offer for sale or importation of the Licensed Product in the SymBio
Territory would infringe. Such Patents have been duly applied for and registered
(as the case may be) in the SymBio Territory in accordance with applicable Law,
and have no unsatisfied past maintenance or annuity obligation in the SymBio
Territory. As of the Effective Date, Eagle has the sole and exclusive right to
prosecute, maintain, enforce and defend the Eagle IP in the SymBio Territory
without consent of or payment to any Third Party, including, without limitation,
without consent of or payment to any licensor of Eagle or any of its Affiliates.
10.1    Compliance with Laws.
(a)    Each Party shall, and shall ensure that its Affiliates and sublicensees
shall, comply in all respects with Anti-Corruption Laws and all applicable Laws
in the Development, Manufacture and Commercialization of Licensed Product and
performance of its obligations under this Agreement or the Ancillary Agreements,
including the ICH, GCP, GLP, regulations of the MHLW and any Regulatory
Authority and Governmental Authority health care programs having jurisdiction in
such Party’s respective territory, each as may be amended from time to time.
(b)    Each Party shall immediately notify the other Party if it has any
information or suspicion that there may be a violation of any applicable Laws
(including Anti-Corruption Laws) in connection with the Development, Manufacture
or Commercialization of any Licensed Product under this Agreement. In the event
that either Party has violated or been suspected of violating any of its
obligations, representations, warranties or covenants in Section 10.3(a), such
Party shall take reasonable actions to remedy such breach and to prevent further
such breaches from occurring.
(c)    Each Party shall have the right, upon reasonable prior written notice and
during the other Party’s regular business hours, to audit the other Party’s
books and records in the event that a suspected violation of any Anti-Corruption
Law needs to be investigated (in such Party’s reasonable, good-faith
discretion). Such audit shall be conducted by such Party’s audit team comprised
of qualified auditors who have received anticorruption training.
(d)    Without limiting the foregoing, in connection with its activities under
this Agreement, SymBio shall not, and shall ensure that each of its Affiliates
and its and their successors, controlling Persons, directors, officers and
employees (“Representatives”) shall not, directly or indirectly, in each case to
the extent it would violate applicable Laws: (a) make, offer, authorize, provide
or pay anything of value in any form, whether in money, property, services or
otherwise to any Government Official, or other Person charged with similar
public or quasi-public duties, or to any customer, supplier, or any other
Person, or to any employee thereof, or fail to disclose fully any such payments
in violation of the laws of any relevant jurisdiction to (i) obtain favorable
treatment in obtaining or retaining business for it or any of its Affiliates,
(ii) pay for favorable treatment for business secured, (iii) obtain special
concessions or for special concessions already obtained, for or in respect of it
or any of its Affiliates, in each case which would have been in violation of any
applicable Law, (iv) influence an act or decision of the recipient (including a
decision not to act) in connection with the Person’s or its Affiliate’s
business, (v) induce the recipient to use his or her influence to affect any
government act or decision in connection with the Person’s or its Affiliate’s
business, or (vi) induce the recipient to violate his or her duty of loyalty to
his or her organization, or as a reward for having done so; (b) engage in any
transactions, establishing or maintaining any fund or assets in which it or any
of its Affiliates shall have proprietary rights that have not been recorded in
the books and records of it or any of its Affiliates; (c) make any unlawful
payment to any agent, employee, officer or director of any Person with which it
or any of its Affiliates does business for the purpose of influencing such
agent, employee, officer or director to do business with it or any of its
Affiliates; (d) make any payment in the nature of bribery, fraud, or any other
unlawful payment under the applicable Laws of any jurisdiction where it or any
of its Affiliates conducts business or is registered; or (e) if such Person or
any of its Representatives is a Government Official, improperly use his or her
position as a Government Official to influence the award of business or
regulatory approvals to or for the benefit of such Person, its Representatives
or any of their business operations, or fail to recuse himself or herself from
any participation as a Government Official in decisions relating to such Person,
its Representatives or any of their business operations.
10.2    No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED. For clarity and without limiting the
foregoing, Eagle makes no representation or warranty concerning Licensed Product
or Eagle IP except as expressly set forth in this Article 10 and, without
limiting the foregoing, neither Eagle nor SymBio represents or warrants that any
patent will issue or be granted based on patent applications contained in the
Eagle Licensed Patents or the SymBio Collaboration Patents, respectively.
ARTICLE 11    
INDEMNIFICATION
11.1    Indemnification by Eagle. Eagle shall defend, indemnify, and hold
harmless SymBio, its Affiliates, and their respective directors, officers,
employees and agents (collectively, “SymBio Indemnitees”), at Eagle’s cost and
expense, from and against any and all liabilities, losses, costs, damages, fees
or expenses (including reasonable legal expenses and attorneys’ fees incurred by
any SymBio Indemnitees) paid to a Third Party (collectively, “Losses”) arising
out of any Third Party claim, action, lawsuit, or other proceeding
(collectively, “Claims”) brought against any SymBio Indemnitees to the extent
such Losses arise from, are based on, or result from (a) any negligent act or
omission or willful misconduct of Eagle or its Affiliates, (b) a breach by Eagle
or its Affiliates of any representations, warranties or covenants set forth in
this Agreement, (c) violation of Law by Eagle or its Affiliates or licensees
(other than SymBio or its Affiliates), subcontractors or agents, (d) the
Development or Commercialization of Licensed Product by or on behalf of Eagle or
its Affiliates, licensees (other than SymBio) or subcontractors in the Eagle
Territory, or (e) any Claim that any Development conducted by or on behalf of
Eagle in or for the SymBio Territory as agreed in a Development Plan that
constitutes actual or alleged Infringement or misappropriation of Third Party
intellectual property rights. The foregoing indemnity obligation shall not apply
to the extent that any Claim arises from, is based on, or results from any
activity or occurrence for which SymBio is obligated to indemnify the Eagle
Indemnitees under Section 11.2.
11.2    Indemnification by SymBio. SymBio shall defend, indemnify, and hold
harmless Eagle, its Affiliates, and their respective directors, officers,
employees and agents (collectively, “Eagle Indemnitees”), at SymBio’s cost and
expense, from and against any and all Losses (including reasonable legal
expenses and attorneys’ fees incurred by any Eagle Indemnitees) arising out of
any Claims brought against any Eagle Indemnitees to the extent such Losses arise
from, are based on or result from (a) any negligent act or omission or willful
misconduct of SymBio or its Affiliates, (b) a breach by SymBio or its Affiliates
of any representations, warranties or covenants set forth in this Agreement,
(c) violation of Law by SymBio or its Affiliates or sublicensees, subcontractors
or agents, or (d) the Development, Packaging or other Manufacturing (if any), or
Commercialization of any Licensed Product by or on behalf of SymBio or its
Affiliates, sublicensees or subcontractors. The foregoing indemnity obligation
shall not apply to the extent that any Claim arises from, is based on, or
results from any activity or occurrence for which Eagle is obligated to
indemnify the SymBio Indemnitees under Section 11.1.
11.3    Indemnification Procedures. The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim and shall offer control of the defense of such Claim to
the Indemnifying Party; provided, however, that the Indemnified Party’s failure
or delay in providing such notice shall not relieve the Indemnifying Party of
its indemnification obligation except to the extent the Indemnifying Party is
materially prejudiced thereby. The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party’s
expense, in connection with the defense of the Claim for which indemnity is
being sought. The Indemnified Party may participate in and monitor such defense
with counsel of its own choosing at its sole expense; provided, however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
Claim with counsel of its choice. The Indemnifying Party shall not settle any
Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, conditioned or delayed, unless the settlement involves
only the payment of money that is fully paid by the Indemnifying Party. The
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld, conditioned or delayed. Notwithstanding anything in the
foregoing to the contrary, the provisions of Section 9.4 shall govern the
defense of any Third Party IP Actions.
11.4    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 11.1 OR 11.2, (B) DAMAGES
AVAILABLE TO A PARTY FOR THE OTHER PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS
IN ARTICLE 12 OR OF COMPLIANCE OBLIGATIONS IN SECTION 10.3, OR (C) DAMAGES
AVAILABLE TO EAGLE FOR SYMBIO’S BREACH OF ITS OBLIGATIONS IN SECTION 2.3. THE
PROVISIONS OF THIS CLAUSE SHALL SURVIVE TERMINATION OF THIS AGREEMENT.
11.5    Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder that
are reasonable and customary in the pharmaceutical industry for companies of
comparable size and activities at the respective place of business of each
Party. It is understood that such insurance shall not be construed to create a
limit of either Party’s liability with respect to its indemnification
obligations under this Article 11. Each Party shall provide the other Party with
written evidence of such insurance upon request.
ARTICLE 12    
CONFIDENTIALITY
12.1    Confidentiality. Each Party agrees that, during the Term and for a
period of five (5) years thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement or any Ancillary Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder or
thereunder) any Confidential Information of the other Party, except to the
extent expressly authorized by this Agreement or an Ancillary Agreement or
otherwise agreed in writing by the Parties. The foregoing confidentiality and
non-use obligations shall not apply to any portion of the other Party’s
Confidential Information that the receiving Party can demonstrate by competent
written proof:
(a)    was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
(d)    was disclosed to the receiving Party or its Affiliate by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or
(e)    was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.
12.2    Authorized Disclosure. Notwithstanding the obligations set forth in
Section 12.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:
(a)    such disclosure is reasonably necessary: (i) for filing or prosecuting
Patent rights as contemplated by this Agreement; (ii) to comply with the
requirements of Regulatory Authorities with respect to obtaining and maintaining
Regulatory Approval of any Licensed Product; or (iii) for prosecuting or
defending litigation as contemplated by this Agreement or any Ancillary
Agreement;
(b)    such disclosure is necessary to its or its Affiliate’s employees, agents,
consultants, contractors, licensees (including, with respect to Eagle, Eagle
Licensees) or sublicensees on a need-to-know basis for the sole purpose of
performing its obligations or exercising its rights under this Agreement or any
Ancillary Agreement including, with respect to Eagle, for the purpose of
Development, Manufacture, Commercialization or other exploitation of Licensed
Product in the Eagle Territory during the Term and worldwide after termination
of this Agreement; provided that in each case, the disclosees are bound by
written obligations of confidentiality and non-use at least as restrictive as
those contained in this Agreement;
(c)    such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating or carrying out an actual or
potential investment, acquisition or other business relationship; provided that
in connection with such disclosure, such Party shall inform each disclosee of
the confidential nature of such Confidential Information and require each
disclosee to agree in writing to treat such Confidential Information as
confidential; or
(d)    such disclosure is necessary to comply with applicable Laws, including
regulations promulgated by applicable security exchanges, court order,
administrative subpoena or order.
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
12.2(a)(ii) or (a)(iii) or Section 12.2(d), such Party shall promptly notify the
other Party of such required disclosure and shall use reasonable efforts to
obtain, or to assist the other Party in obtaining, a protective order preventing
or limiting the required disclosure.
12.3    Publicity; Terms of Agreement.
(a)    The Parties agree that the terms of this Agreement are the Confidential
Information of both Parties, subject to the special authorized disclosure
provisions set forth in this Section 12.3.
(b)    The Parties shall make a joint public announcement of the execution of
this Agreement in the form attached as Exhibit F, which shall be issued on a
date agreed by the Parties.
(c)    After issuance of such joint press release, if either Party desires to
make a public disclosure concerning the terms of this Agreement, such Party
shall give reasonable prior advance notice of the proposed text of such
disclosure to the other Party for its prior review and approval (except as
otherwise provided herein), which approval shall not be unreasonably withheld or
delayed. A Party commenting on such a proposed disclosure shall provide its
comments, if any, within five (5) Business Days after receiving the proposed
disclosure for review (or such shorter period of time as necessitated by
regulatory requirements). In addition, where required by applicable Law,
including regulations promulgated by applicable security exchanges, either Party
shall have the right to make a press release or other public disclosure
regarding the achievement of each milestone under this Agreement as it is
achieved, the achievements of Regulatory Approval in the SymBio Territory,
including NHI Price Approval, as they occur, or the occurrence of other events
that affect either Party’s rights or obligations under this Agreement, in each
case subject only to the review procedure set forth in the preceding sentences.
In relation to the other Party’s review of such an announcement, such other
Party may make specific, reasonable comments on such proposed press release
within the prescribed time for commentary and any such reasonable comments shall
be implemented by the requesting Party. Neither Party shall be required to seek
the permission of the other Party to repeat any information regarding the terms
of this Agreement that has already been publicly disclosed by such Party, or by
the other Party, in accordance with this Section 12.3.
(d)    The Parties acknowledge that either or both Parties or their Affiliates
may be obligated to file under applicable Laws a copy of this Agreement with
Governmental Authorities or a nationally recognized securities exchange. Each
Party and its Affiliates shall be entitled to make such a required filing,
provided that it requests confidential treatment of the commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available. In the event of any such filing, each Party shall provide
the other Party with a copy of this Agreement marked to show provisions for
which such Party or its Affiliate intends to seek confidential treatment and
shall reasonably consider and incorporate the other Party’s timely comments
thereon to the extent consistent with the legal requirements, with respect to
the filing Party or Affiliate, governing disclosure of material agreements and
material information that must be publicly filed.
12.4    Publication. SymBio may not publish peer-reviewed manuscripts, or
provide other forms of public disclosure, including abstracts, posters and
presentations, of results of any Development hereunder, including any Data or
other Information arising from work or studies carried out under the Development
Plan, or otherwise pertaining to any Licensed Product or Eagle Licensed
Know-How, without the prior written permission of Eagle. In the event Eagle
gives such permission, then at least thirty (30) days prior to submitting to a
publisher or other Third Party (e.g., reviewer(s)) or making a public
presentation of a manuscript, abstract, poster, presentation or other
disclosure, SymBio shall deliver to Eagle a copy of the proposed written
manuscript, publication or other disclosure or an outline of the proposed oral
disclosure. Eagle shall have the right to (a) propose modifications to the
publication, presentation or other disclosure for Patent reasons, trade secret
reasons, confidentiality reasons or business reasons or (b) request a delay in
publication or presentation in order to protect patentable Information. If Eagle
requests modifications to prevent disclosure of trade secret or proprietary
business information or other Confidential Information of Eagle, SymBio shall
edit such publication or presentation to prevent the disclosure of such
information. If Eagle requests a delay to protect patentable Information, SymBio
shall delay submission or presentation for a period of up to sixty (60) days in
order to permit Eagle to obtain Patent protection.
12.5    Equitable Relief. Each Party acknowledges that its breach of this
Article 12 may cause irreparable harm to the other Party, which may not be
reasonably or adequately compensated in damages in an action at law. By reasons
thereof, each Party agrees that the other Party shall be entitled, in addition
to any other remedies it may have under this Agreement or otherwise, to
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened breach of the obligations relating to
Confidential Information set forth in this Article 12 by the other Party.
ARTICLE 13    
TERM AND TERMINATION
13.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated pursuant to this Article 13, shall
expire on a Licensed Product-by-Licensed Product basis on the date of expiration
of the Royalty Term of such Licensed Product. Expiration of the Royalty Term
with respect to all Licensed Products in the SymBio Territory shall constitute
expiration of this Agreement in its entirety. Upon expiration of the Term (but
not earlier termination of this Agreement), the license granted to SymBio under
Section 2.1(a) shall become perpetual, fully-paid, royalty-free and irrevocable
on a Licensed Product-by-Licensed Product basis. Upon expiration of the Term,
the Supply Agreement and the Quality Agreement shall terminate on a Licensed
Product-by-Licensed Product basis.
13.2    Termination by SymBio. SymBio may terminate this Agreement in its
entirety for convenience upon [ * ] months’ prior written notice given to Eagle
at any time prior to First Commercial Sale of a Licensed Product in the SymBio
Territory and upon [ * ] months’ prior written notice given to Eagle thereafter;
provided, however, that Eagle may, in its discretion, upon prior written notice
to SymBio accelerate the effectiveness of such termination to the extent
permitted by Law in the SymBio Territory.
13.3    Termination by Eagle.
(a)    Eagle may terminate this Agreement upon written notice to SymBio, on a
Licensed Product-by-Licensed Product basis, for a Licensed Product if SymBio
discontinues material Development and Commercialization of such Licensed Product
for a period of [ * ], unless such Development or Commercialization of such
Licensed Product was prevented by (i) a Force Majeure event or the requirements
of a Regulatory Authority for which SymBio provided notice pursuant to Section
16.2 or (ii) any failure by Eagle to comply with its obligations under this
Agreement or the Supply Agreement. Such termination shall go into effect on the
date specified in the applicable termination notice.
(b)    Eagle may terminate this Agreement in its entirety, upon written notice
to SymBio, if SymBio or any of its Affiliates or sublicensees (directly or
indirectly, individually or in association with any other Person) institutes an
administrative or judicial proceeding challenging the validity, enforceability,
patentability, priority of invention or other claim to priority, patent term
adjustment or scope of any Eagle Patent, or assists, encourages, finances, or
otherwise provides any information to any other Person engaging in any such
challenge. Such termination shall go into effect on the date specified in the
applicable termination notice. Notwithstanding the foregoing, nothing shall
restrict SymBio from challenging, in any dispute under this Agreement between
the Parties, whether any Licensed Product or the Development, Manufacture or
Commercialization thereof is Covered by any Eagle Patent, and such challenge
shall not constitute a basis for termination of this Agreement pursuant to this
Section 13.3(b).
13.4    Termination for Breach. Each Party shall have the right to terminate
this Agreement in its entirety or on a Licensed Product-by-Licensed Product
basis, immediately upon written notice to the other Party if the other Party
materially breaches its obligations under this Agreement or the Supply Agreement
(relating to the affected Licensed Product, if the non-breaching Party elects to
terminate with respect to such Licensed Product) and, after receiving written
notice identifying such material breach in reasonable detail, fails to cure such
material breach [ * ] from the date of such notice or [ * ] from the date of
such notice in the event of any payment dispute. If an allegedly breaching Party
disputes in good faith the existence or materiality of a breach specified in a
notice provided by the other Party, and such Party provides the other Party
notice of such dispute within ten (10) Business Days of receipt of such notice
of breach, then the non-breaching Party shall not have the right to terminate
this Agreement under this Section 13.4 unless and until a determination has been
made in accordance with Article 14 (or pursuant to the Supply Agreement, if
applicable) that the allegedly breaching Party has committed such material
breach, and such Party fails to cure such breach within thirty (30) days
following such determination. It is understood and agreed that during the
pendency of such dispute, all of the terms and conditions of this Agreement
shall remain in effect. For clarity and without limiting a Party’s remedies
under this Agreement, the Parties agree and acknowledge that a material breach
of Sections 2.3(b), 4.4, 6.4 and 6.7 shall be deemed to be a material breach of
this Agreement.
13.5    Termination Due to Bankruptcy. In the event that either Party (a) files
for protection under bankruptcy or insolvency laws, (b) makes an assignment for
the benefit of creditors, (c) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within [ *
] after such filing, (d) proposes a written agreement of composition or
extension of its debts, (e) proposes or is a party to any dissolution or
liquidation, (f) files a petition under any bankruptcy or insolvency act or has
any such petition filed against that is not discharged within [ * ] days of the
filing thereof, or (g) admits in writing its inability generally to meet its
obligations as they fall due in the general course, then the other Party may
terminate this Agreement in its entirety effective immediately upon written
notice to such Party.
13.6    Termination for Violation of Anti-Corruption Laws. Either Party may
terminate this Agreement in the event that there has been a finding by, or
settlement with, a Governmental Authority in the United States, United Kingdom
or within the SymBio Territory that the other Party or any of its Affiliates has
violated one or more Anti-Corruption Laws, or in the event that the other Party
breaches the terms or conditions of any non-prosecution agreement, deferred
prosecution agreement, or other settlement agreement or externally imposed
monitoring arrangement (or the equivalent of any of the foregoing) entered into
between such Party and a Governmental Authority in the United States, United
Kingdom or within the SymBio Territory in connection with such Party’s violation
or alleged violation of Anti-Corruption Laws.
13.7    Effect of Termination. Upon any termination of this Agreement pursuant
to Section 13.2, 13.3, 13.4, 13.5 or 13.6, the following shall apply with
respect to all Licensed Products, if this Agreement is terminated in its
entirety, or with respect to the affected Licensed Product if this Agreement is
terminated on a Licensed Product-by-Licensed Product basis:
(a)    Licenses. On the effective date of termination (if this Agreement is
terminated prior to First Commercial Sale of the applicable Licensed Product),
or upon transfer, termination or withdrawal by SymBio of Regulatory Approval
pursuant to Section 13.7(b) (if this Agreement is terminated on or after First
Commercial Sale of the applicable Licensed Product), all licenses and other
rights granted by Eagle to SymBio under this Agreement (or with respect to the
terminated Licensed Product(s), as applicable) shall terminate, including all
sublicenses granted by SymBio unless such sublicenses are assumed by Eagle as
contemplated by Section 2.1(c)(v)(A), which shall survive expiration or
termination.
(b)    Regulatory Materials; Data. SymBio shall, as instructed by Eagle, either
(i) if permitted by applicable Laws, promptly transfer and assign (or, if
applicable, cause its Affiliate to transfer and assign) to Eagle or its designee
all Regulatory Materials, including each Regulatory Approval, with respect to
the terminated Licensed Product(s), or (ii) terminate or withdraw (or, if
applicable, cause its Affiliate to terminate or withdraw) each Regulatory
Approval with respect to the terminated Licensed Product(s), in either case in
accordance with applicable Laws and, in each case, solely to the extent related
to Licensed Product in the SymBio Territory. SymBio shall also promptly provide
Eagle with all Data (to the extent not already provided to Eagle), including
Licensed Product pharmacovigilance data, generated by or on behalf of SymBio in
and in respect of the SymBio Territory. SymBio may retain copies of Regulatory
Materials to the extent required by applicable Laws or for so long as may be
required for SymBio to perform any of its surviving obligations under this
Agreement. All Regulatory Materials transferred and assigned to Eagle under this
Section 13.7(b) shall be the Confidential Information of Eagle and, to the
extent SymBio retains Regulatory Materials in accordance with the preceding
sentence, SymBio shall be subject to and shall comply with Article 12 with
respect to such Regulatory Materials.
(c)    Ancillary Agreements. The Ancillary Agreements shall automatically
terminate.
(d)    Wind-Down. SymBio shall responsibly wind-down, in accordance with
accepted pharmaceutical industry norms and ethical practices, any on-going
clinical studies being conducted under the Development Plan in which patient
dosing has commenced or, if reasonably practicable and not adverse to patient
safety and requested by Eagle, SymBio shall complete such clinical studies and
Eagle shall reimburse SymBio its reasonable, out-of-pocket costs associated
therewith. For clarity, except as provided in the preceding sentence, SymBio may
wind-down any ongoing clinical studies being conducted under the Development
Plan prior to the date of termination in accordance with accepted pharmaceutical
industry norms and ethical practices and SymBio shall be responsible for all
costs associated with such wind-down.
(e)    Confidential Information. On the effective date of termination (if this
Agreement is terminated prior to First Commercial Sale of the applicable
Licensed Product), or upon transfer, termination or withdrawal by SymBio of
Regulatory Approval pursuant to Section 13.7(b) (if this Agreement is terminated
on or after First Commercial Sale of the applicable Licensed Product), each
Party shall promptly destroy all Confidential Information of the other Party
pertaining to the terminated Licensed Product(s) (subject to SymBio’s right to
retain Regulatory Materials pursuant to Section 13.7(b) or as necessary to
wind-down Development pursuant to Section 13.7(d)); provided, however, that,
subject to continuing compliance with Article 12, Eagle may retain any
Confidential Information of SymBio to the extent necessary to exercise rights
retained by Eagle under this Agreement following termination and each Party may
retain Confidential Information of the other Party pertaining to any Licensed
Product(s) with respect to which this Agreement is not terminated.
(f)    Transition Assistance. Upon Eagle’s request, SymBio shall provide such
assistance as may be reasonably necessary or useful for Eagle to continue the
Development and Commercialization of the terminated Licensed Product(s) in the
SymBio Territory, to the extent SymBio or its Affiliate or sublicensee is then
performing or having performed such activities, including upon request of Eagle,
and to the extent permitted by the applicable agreement or arrangement,
assigning or amending as appropriate any agreements or arrangements with any
Third Party for the Development, distribution, sale or other Commercialization
of such Licensed Product(s) or otherwise providing directly to Eagle the
benefits of such agreement for a reasonable transition period. If this Agreement
is terminated by SymBio pursuant to Sections 13.4, 13.5 or 13.6, Eagle shall
bear the cost arising out of such assistance performed by SymBio. If this
Agreement is terminated by SymBio pursuant to Section 13.2 or if this Agreement
is terminated by Eagle pursuant to this Article 13, SymBio shall bear the cost
arising out of such assistance performed by SymBio. Without limiting SymBio’s
obligations pursuant to Section 2.1(c)(v)(A), to the extent that any such
agreement between SymBio or its Affiliate or sublicensee and a Third Party is
not assignable to Eagle, SymBio shall reasonably cooperate with Eagle, at
Eagle’s request and expense, to arrange to continue to provide such services for
a reasonable time after termination and to facilitate Eagle’s entry into a
replacement agreement with such Third Party for such services. Additionally,
SymBio shall provide Eagle with copies of any promotional and marketing
materials generated by or on behalf of SymBio with respect to Licensed Product
prior to the effective date of termination. If this Agreement is terminated by
Eagle pursuant to this Article 13, then upon Eagle’s request, SymBio shall
continue to Commercialize Licensed Product in the SymBio Territory for up to six
(6) months after the effective date of termination of this Agreement, subject to
reimbursement by Eagle of SymBio’s reasonable costs and expenses.
(g)    Trademarks. Except upon a termination by SymBio (a) pursuant to Section
13.4 for breach of the Agreement by Eagle, (b) pursuant to Section 13.5 due to
Eagle's bankruptcy, or (c) pursuant to Section 13.6 for violation of
Anti-Corruption Laws by Eagle, SymBio shall grant to Eagle a royalty-free, fully
paid-up, license, with the right to sublicense through multiple tiers, to use
(1) the Existing SymBio Trademark on a non-exclusive basis and (2) any and all
Alternative Trademarks on an exclusive basis, in each case ((1) and (2)) only to
the extent such trademarks were used during the Term solely in connection with
Commercializing any Licensed Product Commercialized in the SymBio Territory, to
Commercialize such Licensed Products in the SymBio Territory.
(a)    Inventory. Unless the Parties mutually agree to allow SymBio to sell off
existing inventory, Eagle shall have the right, but not the obligation, to
purchase any and all of the inventory of the terminated Licensed Product held by
SymBio or its Affiliates as of the date of termination, at a price equal to the
supply price paid by SymBio to Eagle for such inventory under the Supply
Agreement. In the event that SymBio is permitted to sell off existing inventory
of Licensed Product following the effective date of termination, SymBio’s
obligations under this Agreement with respect to all such terminated Licensed
Product that SymBio sells, including the obligation to remit royalties to Eagle
hereunder, shall continue in full force and effect.
13.8    Survival. Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. In addition and without
prejudice to the provisions of Section 13.7 and any provisions that are
expressly stated to survive, the following provisions shall survive any
expiration or termination of this Agreement: Sections 2.1 (only in the case of
expiration pursuant to Section 13.1), 2.3(a), the last three sentences of
Section 4.7(a), the last sentence of Section 4.7(b), 5.7, 6.6 (only in the case
of expiration pursuant to Section 13.1), 8.6 (up until the last date that
Royalty payments are owed to Eagle), 8.9, 9.1, 9.3(d) (with respect to periods
prior to termination or expiration), 10.4, 13.7, this Section 13.8, 13.9,; and
Articles 11, 12 (except for Section 12.4), 14, 15 and 16.
13.9    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as otherwise agreed upon and set forth herein.
ARTICLE 14    
DISPUTE RESOLUTION
14.1    Disputes; Internal Resolution. With the exclusion of any Committee
dispute that is subject to the provisions of Section 3.3, the Parties shall
endeavor to resolve amicably by negotiation all disputes, controversies or
claims arising out of, related to, or in connection with this Agreement or the
Ancillary Agreements, including any question regarding their existence,
validity, or termination (“Dispute”). Any Dispute that remains unresolved [ * ]
after either Party requests negotiations in writing shall be referred to the
Executive Officers of the Parties for attempted resolution by good faith
negotiations. Such negotiations between the Executive Officers shall include at
least one (1) in-person meeting of the Executive Officers to be conducted within
[ * ] after the dispute is referred to the Executive Officers.
14.2    Binding Arbitration. Except for Intellectual Property Disputes, which
shall be resolved in accordance with Section 14.4, any Dispute that is not
resolved by negotiations by the Executive Officers shall be finally and
exclusively settled by binding arbitration under the Rules of Arbitration of the
International Chamber of Commerce (“ICC”) (“ICC Rules”). The Parties agree that:
(a)    The seat, or legal place, of arbitration shall be New York City, New
York. The language of the arbitration shall be English.
(b)    The tribunal shall be comprised of three (3) arbitrators. Each Party
shall appoint one (1) arbitrator. The party initiating the arbitration shall
select an arbitrator in the request for arbitration. The responding party shall
select an arbitrator within thirty (30) days after receipt of the request for
arbitration. The third arbitrator, who shall act as the presiding arbitrator,
shall be selected by the two party-appointed arbitrators within forty five (45)
days of the selection of the second arbitrator. Any arbitrator(s) not selected
within these time periods shall be selected by the ICC.
(c)    All arbitrators shall have experience with respect to the matter(s) to be
arbitrated. If a Party has a concern about whether an arbitrator nominated by
the other Party or appointed by the ICC has the requisite experience, it must
object to the that arbitrator within seven (7) days of the arbitrator’s
nomination (if he or she is nominated by a Party) or appointment (if appointed
by the ICC in the case that a Party, or the two-party appointed arbitrators,
fails timely to nominate), otherwise each of the Parties shall be deemed to have
waived its rights to object.
(d)    The existence and content of the arbitral proceedings and any rulings or
award shall be kept confidential except (i) to the extent that disclosure may be
required of a Party to fulfill a legal duty, protect or pursue a legal right, or
enforce or challenge an award in bona fide legal proceedings before a state
court or other judicial authority, or (ii) with the written consent of the
Parties. Notwithstanding anything to the contrary, either Party may disclose
matters relating to the arbitration or the arbitral proceedings where necessary
for the preparation or presentation of a claim or defense in such arbitration.
(e)    The arbitrators shall have the power to grant any remedy or relief
consistent with the terms of this Agreement and the ICC Rules, including costs
orders deemed reasonable taking into account the extent to which each Party was
successful in the arbitration, and whether that Party conducted the arbitration
in an expeditious and cost-effective manner. The arbitrators shall have no
authority to award punitive, exemplary or similar damages not measured by a
Party's compensatory damage. Judgment upon the award may be entered in any court
having jurisdiction thereof.
14.3    Injunctive Relief. Notwithstanding anything to the contrary in this
Article 14, either Party may apply to any court having jurisdiction for interim
injunctive relief (including a temporary restraining order or preliminary
injunction) or any other provisional or interim measure to protect a Party’s
interests or preserve the status quo during the pendency of a Dispute between
the Parties.
14.4    Intellectual Property Disputes. Notwithstanding Section 14.2, in the
event that a Dispute arises with respect to the validity, scope, enforceability
or ownership of any Patent or other intellectual property rights, and such
Dispute is not resolved in accordance with Section 14.1, such Dispute shall not
be submitted to an arbitration proceeding in accordance with Section 14.2,
unless otherwise agreed by the Parties in writing, and instead, either Party may
initiate litigation in a court of competent jurisdiction in any country in which
such rights apply.
14.5    Governing Law. This Agreement is governed by, and all disputes arising
under, relating to, or in connection with this Agreement shall be resolved in
accordance with, the laws of the State of New York, U.S., without giving effect
to any choice of law principles that would require the application of the laws
of a different state.
ARTICLE 15    
NON-SOLICITATION
15.1    Non-Solicitation. During the Term and for a period of [ * ] following
any termination or expiration of this Agreement, each Party agrees, on behalf of
itself and its Affiliates, not to solicit for employment, employ or otherwise
retain any employee of the other Party or its Affiliates except with the prior
written consent of the other Party; provided, however, that that it shall not be
a violation of the non-solicitation obligation of this Section 15.1 if an
employee of the other Party responds to an indirect solicitation (e.g.,
advertisements in media of general circulation).
ARTICLE 16    
MISCELLANEOUS
16.1    Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, together with the Ancillary Agreements, sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter hereof, including the Confidentiality
Agreement. The foregoing shall not be interpreted as a waiver of any remedies
available to either Party as a result of any breach, prior to the Effective
Date, by the other Party of its obligations under the Confidentiality Agreement.
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties other
than as are set forth in this Agreement and the Ancillary Agreements. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.
16.2    Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the affected Party promptly provides notice of
the prevention to the other Party. Such excuse shall be continued so long as the
condition constituting Force Majeure continues and the affected Party takes
reasonable efforts to remove the condition. For purposes of this Agreement,
“Force Majeure” shall mean conditions beyond the reasonable control and without
the negligence of the affected Party, including an act of God, war, civil
commotion, terrorist act, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe, and failure of plant
or machinery. Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of a Force Majeure affecting such Party.
If a Force Majeure persists for more than ninety (90) days, then the Parties
shall discuss in good faith the modification of the Parties’ obligations under
this Agreement in order to mitigate the delays caused by such Force Majeure.
16.3    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 16.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by a reputable courier service, or
(b) five (5) Business Days after mailing, if mailed by first class certified or
registered airmail, postage prepaid, return receipt requested.
If to Eagle:
Eagle Pharmaceuticals, Inc.    

50 Tice Blvd, Suite 315
Woodcliff Lake, NJ 07677
Attention: Chief Executive Officer


with a copy to (which shall not constitute notice):


Eagle Pharmaceuticals, Inc.    
50 Tice Blvd, Suite 315
Woodcliff Lake, NJ 07677
Attention: General Counsel




If to SymBio:
SymBio Pharmaceutical Limited

Toranomon 30 Mori Building
3-2-2 Toranomon, Minato-ku
Tokyo 105-0004
Japan


Telephone number: [ * ]
Fax number: [ * ]
Attention: Head of Legal


with a copy to (which shall not constitute notice):


Head of Business Development
Telephone number: [ * ]
Fax number: [ * ]
Attention: Head of Business Development
    


16.4    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that Eagle may make such an assignment without SymBio’s consent to
its Affiliate, and either Party may make such an assignment without the other
Party’s consent to a Third Party successor to substantially all of the business
of the assigning Party to which this Agreement relates (such Third Party, an
“Acquiror”), whether in a merger, sale of stock, sale of assets or other
transaction, provided that such Acquiror is obligated, by reason of operation of
law or otherwise, to assume performance of this Agreement or such rights or
obligations. The Eagle IP shall exclude any Patents and Information Controlled
by an Acquiror (or any Affiliate thereof, excluding Eagle). Any assignment or
transfer of this Agreement must be done together with an assignment or transfer
of the Ancillary Agreements. Each Party shall promptly notify the other Party in
writing of any such assignment. Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 16.4 shall be null, void
and of no legal effect.
16.5    Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the payment and performance by its Affiliates of such Party’s
financial and other obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.
16.6    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
16.7    Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
16.8    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.
16.9    Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.
16.10    English Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement.
16.11    Counterparts. This Agreement may be executed in counterparts, all of
which taken together shall be regarded as the same instrument. Each Party may
execute this Agreement in Adobe™ Portable Document Format (PDF) sent by
electronic mail. PDF signatures of authorized signatories of the Parties shall
be deemed to be original signatures, shall be valid and binding upon the
Parties, and, upon delivery, shall constitute due execution of this Agreement.
{Signature Page Follows}



IN WITNESS WHEREOF, the Parties have executed this Product Collaboration and
License Agreement by their duly authorized officers as of the Effective Date.


EAGLE PHARMACEUTICALS, INC.


By: /s/ David Pernock   
Name: David Pernock
Title: President and Chief Commercial Officer
SYMBIO PHARMACEUTICALS LIMITED


By: /s/ Fuminori Yoshida   
Name: Fuminori Yoshida
Title: President and Chief Executive Officer






Exhibit A
Eagle Licensed Patents




[ * ]




Exhibit B
Existing SymBio Product


1.
Treakisym®　(Bendamustine hydrochloride ) for injection (100mg and 25mg)



Indication
Status ( as of 2017.09.13)
Recurrent/refractory low-grade B-cell non-Hodgkin’s lymphoma
Approved
Recurrent / refractory Mantle cell lymphoma (MCL)
Approved
Chronic lymphocytic leukemia (CLL)
Approved
First-line treatment of low-grade B-cell non-Hodgkin’s lymphoma
Approved
First-line treated of Mantle cell lymphoma (MCL)
Approved
Recurrent/refractory diffuse large B-cell lymphoma
Phase 3



2.
Treakisym® [ * ] [ * ]



Indication
Status ( as of 2017.09.13)
[ * ]
[ * ]
[ * ]
[ * ]







Exhibit C
RI Product




The RI Product is a sterile, clear, colorless-to-yellow ready-to-dilute solution
in a multi-use clear glass vial containing 100 mg of bendamustine hydrochloride.
Each milliliter of the injection contains 25 mg of bendamustine hydrochloride,
0.1 mL of propylene glycol, USP, 5 mg of monothioglycerol, NF and q.s. to 1 mL
polyethylene glycol 400, NF. The RI Product is intended for intravenous infusion
at a rate of 50ml over 10 minutes.


SUMMARY OF BENDAMUSTINE HCL INJECTION, 25MG/ML SPECIFICATIONS FOR RELEASE AND
SHELF-LIFE TESTING




[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]





SUMMARY OF BENDAMUSTINE HCL INJECTION, 25MG/ML SPECIFICATIONS FOR IN-PROCESS
TESTING




[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ] 
[ * ] 

[ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]





Exhibit D
RTD Product




The RTD Product is a sterile, clear, colorless-to-yellow ready-to-dilute
solution in a multi-use clear glass vial containing 100 mg of bendamustine
hydrochloride. Each milliliter of the injection contains 25 mg of bendamustine
hydrochloride, 0.1 mL of propylene glycol, USP, 5 mg of monothioglycerol, NF and
q.s. to 1 mL polyethylene glycol 400, NF. The RTD Product is intended for
intravenous infusion at a rate of 250ml/500ml over 60 minutes.


SUMMARY OF BENDAMUSTINE HCL INJECTION, 25MG/ML SPECIFICATIONS FOR RELEASE AND
SHELF-LIFE TESTING


[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] [ * ]
[ * ]
[ * ]
[ * ]
[ * ] [ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ] 
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ]


SUMMARY OF BENDAMUSTINE HCL INJECTION, 25MG/ML SPECIFICATIONS FOR IN-PROCESS
TESTING






[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ] 
[ * ] 

[ * ] 
[ * ] 
[ * ] 
[ * ] 

[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
 
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ] 
[ * ] 
[ * ] 
[ * ]
 
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]









Exhibit E
Initial Development Plan


TREAKISYM® RTD:


•
[ * ]







TREAKISYM® RI:


•
[ * ]









Exhibit F
Joint Press Release


redactedeaglesymbioli_image1.gif [redactedeaglesymbioli_image1.gif]
redactedeaglesymbioli_image2.gif [redactedeaglesymbioli_image2.gif]
For Immediate Release
Eagle Pharmaceuticals Licenses Japanese Rights for Bendamustine Hydrochloride
Ready-to-dilute and Rapid Infusion Injection Products to SymBio Pharmaceuticals
Limited
- Begins Process to Maximize Value of Eagle’s Product Portfolio Worldwide –
- $12.5 Million Upfront Payment Plus Future Potential Milestones and Royalty
Payments -


WOODCLIFF LAKE, N.J. / TOKYO, JAPAN -- September 20, 2017 -- Eagle
Pharmaceuticals, Inc. (Nasdaq: EGRX) (“Eagle” or “the Company”) and SymBio
Pharmaceuticals Limited (“SymBio”) (Tokyo Stock Exchange/JASDAQ 4582) today
announced that the Company has licensed to SymBio rights under Eagle’s
intellectual property to develop, market and sell Eagle’s bendamustine
hydrochloride (“bendamustine HCl”) ready-to-dilute (“RTD”) and rapid infusion
(“RI”) injection products in Japan.
SymBio will be responsible for securing regulatory approval of the RTD and RI
injection products using the licensed technology in Japan with a target for
approval of a product in 2020. SymBio currently markets TREAKISYM® in Japan, a
lyophilized powder formulation of bendamustine HCl indicated for chronic
lymphocytic leukemia (“CLL”); relapsed or refractory low-grade Hodgkin’s
lymphoma (“NHL”); mantle cell lymphoma (“MCL”); and as a first line treatment of
low-grade NHL and MCL. According to SymBio, 12-month sales ended June 30, 2017
in Japan for TREAKISYM were $52 million, due to the approval of first line
treatment for NHL and MCL in December 2016. SymBio has estimated that sales of
TREAKISYM are estimated to grow to $90 million in 2018.
 
A 50 ml RI or rapid infusion presentation of bendamustine hydrochloride
injection is currently marketed in the U.S. by Teva Pharmaceutical Industries,
Ltd. (“Teva”) as BENDEKA® (bendamustine HCl) Injection. BENDEKA currently has a
97% market share of the bendamustine market, and Teva has forecasted the North
American market for bendamustine to be approximately $600 - $660 million in
sales in 2017. BENDEKA’s low volume infusion and short infusion time represents
an important benefit to both patients and healthcare providers.
Pursuant to the terms of the license with SymBio, Eagle will receive a $12.5
million upfront milestone payment, and may be entitled to additional milestone
payments upon approval and the achievement of cumulative sales thresholds. The
Company will also receive royalties on future net sales of the licensed
bendamustine products.
“This is an important example of the value of the Eagle portfolio to patients
worldwide and a first step in expanding outside the U.S. for our differentiated
products. We look forward to SymBio’s future approval and successful
commercialization of bendamustine HCI in Japan,” stated Scott Tarriff, Chief
Executive Officer of Eagle Pharmaceuticals.
Mr. Fuminori Yoshida, President and Chief Executive Officer of SymBio, stated,
“In-licensing Eagle’s ready-to-dilute and rapid infusion injection products will
enable SymBio to extend the product life and continue to maximize the value of
TREAKISYM over the product life while bringing significant benefits to patients
and healthcare providers in Japan.”


About Eagle Pharmaceuticals, Inc.
Eagle is a specialty pharmaceutical company focused on developing and
commercializing injectable products that address the shortcomings, as identified
by physicians, pharmacists and other stakeholders, of existing commercially
successful injectable products. Eagle’s strategy is to utilize the FDA's
505(b)(2) regulatory pathway. Additional information is available on the
Company’s website at www.eagleus.com.


Forward-Looking Statements


This press release contains forward-looking information within the meaning of
the Private Securities Litigation Reform Act of 1995, as amended and other
securities laws. Forward-looking statements are statements that are not
historical facts. Words such as “will,” “may,” “intends,” “anticipate(s),”
“plan,” “enables,” “potentially,” “forecasted”, “entitles,” and similar
expressions are intended to identify forward-looking statements. These
statements include, but are not limited to, statements regarding future events,
including, but not limited to: forecasted sales of $90 million in 2018;
forecasted sales of Bendeka in 2018; SymBio’s plans to secure regulatory
approval of bendamustine HCl in a 500ml ready to infuse and/or a 50 ml rapid
infusion presentation; SymBio’s target to market the smaller volume product in
Japan in 2020; the success of Eagle’s commercial relationship with SymBio and
the companies’ ability to successfully work together; payments due to Eagle
under the license with SymBio, including milestone and royalty payments; and
other factors that are discussed in Eagle’s Annual Report on Form 10-K for the
year December 2016, and its other filings with the U.S. Securities and Exchange
Commission. All of such statements are subject to certain risks and
uncertainties, many of which are difficult to predict and generally beyond
Eagle’s control, that could cause actual results to differ materially from those
expressed in, or implied or projected by, the forward-looking information and
statements. Such risks include, but are not limited to: whether SymBio will be
successful at commercializing the licensed products; whether Eagle and SymBio
will perform their respective obligations under the license agreement;
inaccurate sales forecasts and estimates; the ability of SymBio to obtain
regulatory approval for its bendamustine products; and other risks described in
Eagle’s filings with the U.S. Securities and Exchange Commission. Readers are
cautioned not to place undue reliance on these forward-looking statements that
speak only as of the date hereof, and we do not undertake any obligation to
revise and disseminate forward-looking statements to reflect events or
circumstances after the date hereof, or to reflect the occurrence of or
non-occurrence of any events.
About TREAKISYM®
TREAKISYM® (non-proprietary name: bendamustine HCl), a cytocide anti-cancer
drug, is now widely used in more than 50 countries with indications for
low-grade non-Hodgkin’s lymphoma, mantle cell lymphoma, and chronic lymphocytic
leukemia.


TREAKISYM® Intravenous Infusion 100 mg was approved in October, 2010 for
manufacturing and marketing for the indication of relapsed/refractory low-grade
B-cell non-Hodgkin's lymphoma and mantle cell lymphoma in Japan.


TREAKISYM® was approved for the additional indication of chronic lymphocytic
leukemia in Japan in August, 2016.


TREAKISYM® Intravenous Infusion 25 mg, a standard low-dose product, was approved
for manufacturing and marketing in Japan in September, 2016.


TREAKISYM® was approved for the additional indication of first-line treatment of
low-grade B-cell non-Hodgkin’s lymphoma and mantle cell lymphoma in Japan in
December, 2016.


TREAKISYM® has been marketed in Japan through Eisai Co., Ltd. since December,
2010.


About SymBio Pharmaceuticals Limited
SymBio Pharmaceuticals Limited was established in March, 2005 by Fuminori
Yoshida who previously served concurrently as Corporate VP of Amgen Inc. and
founding President of Amgen Japan. In May, 2016 SymBio incorporated its
wholly-owned subsidiary in the U.S., called SymBio Pharma USA, Inc.
(Headquarters: Menlo Park, California, President: Mr. Fuminori Yoshida).
SymBio’s underlying corporate mission is to “deliver hope to patients in need”
as it aspires to be a leading global specialty biopharmaceutical company
dedicated to addressing underserved medical needs with main therapeutic focus in
oncology, hematology and pain management.


Contacts:
Investor Relations for Eagle Pharmaceuticals, Inc:
 
Lisa M. Wilson
T: 212-452-2793
E: lwilson@insitecony.com







SymBio Pharmaceuticals Limited
Fuminori Yoshida
Representative Director
President and Chief Executive Officer
(Securities Code: 4582)


1.